                Case 2:20-bk-18814-BR                   Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                     Desc
                                                        Main Document    Page 1 of 110

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Aviron Pictures, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  355 S. Grand Avenue
                                                                                                  Suite 1450
                                                                                                  Los Angeles, CA 90071
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 2:20-bk-18814-BR                       Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                     Desc
                                                             Main Document    Page 2 of 110
Debtor    Aviron Pictures, LLC                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5121

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                 proceed under Subchapter V of Chapter 11.
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                 Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 2:20-bk-18814-BR                   Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                         Desc
                                                        Main Document    Page 3 of 110
Debtor   Aviron Pictures, LLC                                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 2:20-bk-18814-BR                 Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                        Desc
                                                       Main Document    Page 4 of 110
Debtor    Aviron Pictures, LLC                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 28, 2020
                                                  MM / DD / YYYY


                             X                                                                            Thomas J. Lynch
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Hamid R. Rafatjoo                                                     Date September 28, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Hamid R. Rafatjoo 181564
                                 Printed name

                                 Raines Feldman LLP
                                 Firm name

                                 1800 Avenue of the Stars
                                 12th Floor
                                 Los Angeles, CA 90067
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (310) 440-4100                Email address      hrafatjoo@raineslaw.com

                                 181564 CA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                  Case 2:20-bk-18814-BR               Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                 Desc
                                                      Main Document    Page 5 of 110
Debtor     Aviron Pictures, LLC                                                             Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                   Chapter      7
                                                                                                                         Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Aviron 1701, LLC                                                        Relationship to you               Affiliate
District   Central                                    When     9/28/20             Case number, if known
Debtor     Aviron 1702, LLC                                                        Relationship to you               Affiliate
District   Central                                    When     9/28/20             Case number, if known
Debtor     Aviron 1704, LLC                                                        Relationship to you               Affiliate
District   Central                                    When     9/28/20             Case number, if known
Debtor     Aviron 1705, LLC                                                        Relationship to you               Affiliate
District   Central                                    When     9/28/20             Case number, if known
Debtor     Aviron 1706, LLC                                                        Relationship to you               Affiliate
District   Central                                    When     9/28/20             Case number, if known
Debtor     Aviron 1801, LLC                                                        Relationship to you               Affiliate
District   Central                                    When     9/28/20             Case number, if known
Debtor     Aviron Capital, LLC                                                     Relationship to you               Affiliate
District   Central                                    When     9/28/20             Case number, if known
Debtor     MAA Releasing, LLC                                                      Relationship to you               Affiliate
District   Central                                    When     9/28/20             Case number, if known
Debtor     Temerity Trust Management, LLC                                          Relationship to you               Affiliate
District   Central                                    When     6/01/20             Case number, if known             2:20-bk-15015-BR




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 5
 Case 2:20-bk-18814-BR            Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                  Desc
                                  Main Document    Page 6 of 110


                                  WRITTEN CONSENT OF
                                    THE MANAGER OF
                                  AVIRON PICTURES, LLC
                          A DELAWARE LIMITED LIABILITY COMPANY


         The undersigned manager (the “Manager”) of Aviron Pictures, LLC, a Delaware limited
liability company (the “Company”), acting pursuant to the laws of Delaware and the provisions
of the limited liability company agreement of the Company as amended from time to time and as
deemed modified pursuant to orders issued in favor of BlackRock Multi-Sector Income Trust in
that certain lawsuit entitled BlackRock Multi-Sector Income Trust v. Aviron Group, LLC and
others, Supreme Court of the State of New York, County of New York, Commercial Division,
Index No. 657496/2109 (Ostrager, J.) (the “LLC Agreement”), hereby consents to the adoption
of the following resolutions by this written consent (the “Written Consent”).

            RESOLVED, that a Petition under the provisions of Chapter 7 of Title 11 of the
            United States Code (the “Bankruptcy Code”) shall be filed by the Company with
            the United States Bankruptcy Court., Central District of California (the
            “Bankruptcy Court”), on September 28, 2020 or such other date as is determined
            to be optimal for the Company by the Manager (the “Petition Date”);

            FURTHER RESOLVED, that Thomas J. Lynch and Reece Fulgham are hereby
            authorized and directed on behalf of and in the name of the Company to execute a
            Chapter 7 bankruptcy petition and all related documents and papers on behalf of
            the Company in order to enable the Company to commence a Chapter 7 bankruptcy
            case on the Petition Date;

            FURTHER RESOLVED, that Thomas J. Lynch and Reece Fulgham are authorized
            and directed on behalf of and in the name of the Company to appear in all
            bankruptcy proceedings on behalf of the Company and to otherwise do and perform
            all acts and deeds, and to review, execute and file and to cause bankruptcy counsel
            to the Company to prepare with the assistance of the Company as appropriate all
            petitions, schedules, lists, papers, documents, reports, motions, applications and
            other pleadings in connection with the Company’s bankruptcy case; and

            FURTHER RESOLVED, that the Company hereby retains the law firm of Raines
            Feldman LLP as bankruptcy counsel for the Company.

Dated: September 28, 2020                        AVIRON PICTURES, LLC


                                                 By:
                                                         Thomas J. Lynch
                                                         Manager




2717254.1
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                            Desc
                                                              Main Document    Page 7 of 110




 Fill in this information to identify the case:

 Debtor name         Aviron Pictures, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 28, 2020                      X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Thomas J. Lynch
                                                                         Printed name

                                                                         Manager
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 2:20-bk-18814-BR                     Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                                    Desc
                                                     Main Document    Page 8 of 110


                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 1015-2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A/B that was filed with any such prior proceeding(s).)
None

2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
   debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
   debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
   complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
   and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
   any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
   or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
   such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
   still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
   A/B that was filed with any such prior proceeding(s).)
None

4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
   proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
   pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
   that was filed with any such prior proceeding(s).)
None


I declare, under penalty of perjury, that the foregoing is true and correct.
Executed at       Los Angeles                                      , California.
                                                                                                     Thomas J. Lynch
Date:            September 28, 2020                                                                  Signature of Debtor 1



                                                                                                      Signature of Debtor 2




                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

October 2018                                                              Page 1              F 1015-2.1.STMT.RELATED.CASES
               Case 2:20-bk-18814-BR                                        Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                                                    Desc
                                                                            Main Document    Page 9 of 110
 Fill in this information to identify the case:

 Debtor name            Aviron Pictures, LLC

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           475,648.52

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           475,648.52


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       64,586,936.94


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              3,099.06

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       45,901,551.40


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $        110,491,587.40




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                  Desc
                                                             Main Document    Page 10 of 110
 Fill in this information to identify the case:

 Debtor name         Aviron Pictures, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     JPMorgan Chase                                          Checking                        6383                                       $849.94




           3.2.     First Republic Bank                                                                                                                      $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $849.94
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44            Desc
                                                             Main Document    Page 11 of 110
 Debtor         Aviron Pictures, LLC                                                           Case number (If known)
                Name


            11b. Over 90 days old:                          15,877,726.71    -                   15,402,928.13 =....      $474,798.58
                                              face amount                        doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                            $474,798.58
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                     page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44          Desc
                                                             Main Document    Page 12 of 110
 Debtor         Aviron Pictures, LLC                                                         Case number (If known)
                Name


        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
               Case 2:20-bk-18814-BR                               Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                                Desc
                                                                  Main Document    Page 13 of 110
 Debtor          Aviron Pictures, LLC                                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $849.94

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $474,798.58

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $475,648.52           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $475,648.52




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
              Case 2:20-bk-18814-BR                            Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                        Desc
                                                              Main Document    Page 14 of 110
 Fill in this information to identify the case:

 Debtor name         Aviron Pictures, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Cairn Special Opportunities
 2.1                                                                                                                                $0.00                    $0.00
       Credit                                         Describe debtor's property that is subject to a lien
       Creditor's Name                                UCC-1
         Master Fund Limited
       27 Knightsbridge
       LONDON
       GREAT BRITAIN
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Loeb & Loeb LLP                                Describe debtor's property that is subject to a lien                          $0.00                    $0.00
       Creditor's Name                                Counsel for Noriva Capital LLC
       Attn: Scott Edel                               For Notice Purposes Only
       10100 Santa Monica Blvd.
       Suite 2200
       Los Angeles, CA 90067
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 2:20-bk-18814-BR                            Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                     Desc
                                                              Main Document    Page 15 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Noriva Captal LLC                             Describe debtor's property that is subject to a lien               $64,586,936.94                    $0.00
        Creditor's Name                               Guaranty and Security Agreement, Pledge
        477 Madison Ave., 6th                         and Security Agreement, Credit Agreement
        Floor
        Attn: Idan Shani
        New York, NY 10022
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2015                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        Pachulski Stang Ziehl &
 2.4                                                                                                                                 $0.00                 $0.00
        Jones                                         Describe debtor's property that is subject to a lien
        Creditor's Name                               Counsel for Noriva Capital LLC
        Attn: Jeremy V. Richards                      For Notice Purposes Only
        10100 Santa Monica Blvd.
        13th Floor
        Los Angeles, CA 90067
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $64,586,936.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                       94

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 16 of 110
 Debtor       Aviron Pictures, LLC                                                              Case number (if known)
              Name


 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                            Desc
                                                             Main Document    Page 17 of 110
 Fill in this information to identify the case:

 Debtor name         Aviron Pictures, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           City of Beverly Hills                                     Check all that apply.
           PO Box 844731                                                Contingent
           Los Angeles, CA 90084                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           County of Los Angeles                                     Check all that apply.
           Office of the Assessor                                       Contingent
           6120 Bristol Parkway                                         Unliquidated
           Culver City, CA 90230                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   54252                               Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 18 of 110
 Debtor       Aviron Pictures, LLC                                                                            Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $0.00      $0.00
          Employment Development                                     Check all that apply.
          Department                                                    Contingent
          Bankruptcy Group MIC 92E                                      Unliquidated
          Sacramento, CA 94280-0001                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,840.06     $0.00
          Franchise Tax Board                                        Check all that apply.
          P.O. Box 942857                                               Contingent
          Sacramento, CA 94257-0531                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $0.00      $0.00
          Franchise Tax Board                                        Check all that apply.
          P.O. Box 2952                                                 Contingent
          Sacramento, CA 95812-2952                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $0.00      $0.00
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 7346                                                 Contingent
          Philadelphia, PA 19101-7346                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case 2:20-bk-18814-BR                          Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                              Desc
                                                             Main Document    Page 19 of 110
 Debtor        Aviron Pictures, LLC                                                                           Case number (if known)
               Name

 2.7        Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                $0.00       $0.00
            Los Angeles County Tax Collector                         Check all that apply.
            PO Box 54110                                                Contingent
            Los Angeles, CA 90054-0110                                  Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     FOR NOTICE PURPOSES ONLY
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8        Priority creditor's name and mailing address             As of the petition filing date, the claim is:                             $259.00        $259.00
            Secretary of State                                       Check all that apply.
            300 S. Spring Street                                        Contingent
            Los Angeles, CA 90013                                       Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9        Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                $0.00       $0.00
            State of Delaware                                        Check all that apply.
            P.O. Box 5509                                               Contingent
            Binghamton, NY 13902-5509                                   Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                $0.00       $0.00
            U.S. Securities and Exchange                             Check all that apply.
            Comm.                                                       Contingent
            Attn: Bankruptcy Counsel                                    Unliquidated
            444 South Flower Street, Suite 900                          Disputed
            Los Angeles, CA 90071-9591
            Date or dates debt was incurred                          Basis for the claim:
                                                                     FOR NOTICE PURPOSES ONLY
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 20 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,500.00
          #FACEBYTRACE                                                          Contingent
          12147 Morrison Street                                                 Unliquidated
          Valley Village, CA 91607                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,583.28
          20th Century Fox                                                      Contingent
          10201 W. Pico Blvd                                                    Unliquidated
          Los Angeles, CA 90035                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $55,148.25
          42west, LLC                                                           Contingent
          600 3rd Ave FL 23                                                     Unliquidated
          New York, NY 10016                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          A.S.K. Film Consulting                                                Contingent
          15 Wildflower Ct.                                                     Unliquidated
          Manalapan, NJ 07726                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $10,000.00
          AARP                                                                  Contingent
          Treasury Office                                                       Unliquidated
          601 E St NW A8-101                                                    Disputed
          Washington, DC 20049
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,372.00
          ABM Parking Services                                                  Contingent
          9100 Wilshire Blvd., Suite 665E                                       Unliquidated
          Beverly Hills, CA 90212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Adrian Parks                                                          Contingent
          3700 Los Feliz Blvd., #7                                              Unliquidated
          Los Angeles, CA 90027                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 4 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 21 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $9,868.75
          After Productions LLC                                                 Contingent
          844 Seward St,                                                        Unliquidated
          First Floor                                                           Disputed
          Los Angeles, CA 90038
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,598.00
          Alamo South Lamar LP                                                  Contingent
          612A East 6th Street                                                  Unliquidated
          Austin, TX 78701                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Alan M. Mirman, Esq.                                                  Contingent
          Mirman, Bubman & Nahmias, LLP                                         Unliquidated
          21860 Burbank Blvd., Suite 360
                                                                                Disputed
          Woodland Hills, CA 91367
          Date(s) debt was incurred
                                                                                            Litigation - Counsel for Macquire US Trading LLC and
                                                                             Basis for the claim:
                                                                             Bigts Loan Servicing LLC
          Last 4 digits of account number                                    For Notice Purposes Only
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Alisha C. Burgin, Esq.                                                Contingent
          Perkins Coie LLP                                                      Unliquidated
          1888 Century Park East, Suite 1700
                                                                                Disputed
          Los Angeles, CA 90067
          Date(s) debt was incurred
                                                                                            Litigation - Counsel for Adobe Inc. and TubeMogul,
                                                                             Basis for the claim:
                                                                             Inc.
          Last 4 digits of account number                                    For Notice Purposes Only.
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $31,499.07
          ALLIED ADVERTISING LIMITED                                            Contingent
          PARTNERSHIP                                                           Unliquidated
          PO Box 845382                                                         Disputed
          Boston, MA 02284
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $13,170.00
          AMC Theatres                                                          Contingent
          13731 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,350.00
          Angelika Film Center & Cafe                                           Contingent
          5321 E Mockingbird Ln                                                 Unliquidated
          Dallas, TX 75206                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 5 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 22 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Anthem Blue Cross                                                     Contingent
          PO Box 51011                                                          Unliquidated
          Los Angeles, CA 90051                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $15,224.72
          ARC engineering, Inc.                                                 Contingent
          277 South Lake Street                                                 Unliquidated
          Burbank, CA 91502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,704.00
          Arenas                                                                Contingent
          3375 Barham Blvd                                                      Unliquidated
          Los Angeles, CA 90068                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Armenak Kavcioglu, Esq.                                               Contingent
          Raisin & Kavcioglu                                                    Unliquidated
          16055 Ventura Blvd.
                                                                                Disputed
          Suite 1200
          Encino, CA 91436                                                                  Litigation - Counsel for Taslimi Construction
                                                                             Basis for the claim:

          Date(s) debt was incurred
                                                                             Company, Inc.
                                                                             For Notice Purposes Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,800.00
          Art Department LA                                                     Contingent
          2900 Colorado Avenue                                                  Unliquidated
          Santa Monica, CA 90404                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,778.51
          Ascot Limousine Service                                               Contingent
          Post Office Box 601                                                   Unliquidated
          Beverly Hills, CA 90213                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Assess IT                                                             Contingent
          18424 Town Harbour Rd.                                                Unliquidated
          Cornelius, NC 28031                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 6 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 23 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $300.00
          Atlas Cinemas Great Lakes Cinemas 16                                  Contingent
          22624 Lakeshore Blvd                                                  Unliquidated
          Euclid, OH 44123                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $211,537.30
          AV Squad, LP                                                          Contingent
          7750 Sunset Blvd.                                                     Unliquidated
          Los Angeles, CA 90046                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,478.26
          Aviron 1601 LLC                                                       Contingent
          CT Corporation System                                                 Unliquidated
          818 West Seventh Street, Suite 390                                    Disputed
          Los Angeles, CA 90017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $132,624.49
          Aviron 1701 LLC                                                       Contingent
          355 S. Grand Ave., Suite 1450                                         Unliquidated
          Los Angeles, CA 90071                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $1,348,455.93
          Aviron 1702 LLC                                                       Contingent
          355 S. Grand Ave., Suite 1450                                         Unliquidated
          Los Angeles, CA 90071                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $10,672,943.58
          Aviron Capital LLC                                                    Contingent
          355 S. Grand Ave., Suite 1450                                         Unliquidated
          Los Angeles, CA 90071                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $8,994,915.65
          Aviron Group LLC                                                      Contingent
          CT Corporation System                                                 Unliquidated
          818 West Seventh Street, Suite 390                                    Disputed
          Los Angeles, CA 90017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 7 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 24 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,716.24
          Barefoot Money Inc.                                                   Contingent
          15260 Ventura Blvd, #2100                                             Unliquidated
          Sherman Oaks, CA 91403                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $180,000.00
          Benarroch Productions                                                 Contingent
          775 McCarthy vista                                                    Unliquidated
          Los Angeles, CA 90048                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,150.00
          Bioworld                                                              Contingent
          PO Box 674048                                                         Unliquidated
          Dallas, TX 52670                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $500.00
          BL Entertainment Inc                                                  Contingent
          c/o Gelfand Rennart & Feldman                                         Unliquidated
          360 Hamilton Ave - Ste 100                                            Disputed
          White Plains, NY 10601
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Bobbie J. Wilson, Esq.                                                Contingent
          Perkins Coie                                                          Unliquidated
          505 Howard Street, Suite 1000
                                                                                Disputed
          San Francisco, CA 94105-3204
          Date(s) debt was incurred
                                                                                            Litigation - Counsel for Adobe Inc. and TubeMogul,
                                                                             Basis for the claim:
                                                                             Inc.
          Last 4 digits of account number                                    For Notice Purposes Only.
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $36,050.00
          Bond                                                                  Contingent
          1157 North Highland Avenue                                            Unliquidated
          Los Angeles, CA 90038                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $12,600.00
          Box                                                                   Contingent
          900 Jefferson Ave.                                                    Unliquidated
          Redwood City, CA 94063                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 8 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 25 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $250.00
          Brenden Theatre Corporation                                           Contingent
          4321 W Flamingo Rd                                                    Unliquidated
          Las Vegas, NV 89103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $10,000.00
          Brigade Marketing, LLC                                                Contingent
          116 W 23rd St FL 5                                                    Unliquidated
          New York, NY 10011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $15,305.43
          British Film Institute                                                Contingent
          21 Stephen Street                                                     Unliquidated
          London W1T 1LN                                                        Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $77,347.78
          Buddha Jones                                                          Contingent
          1741 Ivar Ave.                                                        Unliquidated
          Hollywood, CA 90028                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,549.74
          Burnham Nationwide Inc.                                               Contingent
          Dept 4680                                                             Unliquidated
          Carol Stream, IL 60122                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          CAC Specialty                                                         Contingent
          115 Office Park Drive                                                 Unliquidated
          Birmingham, AL 35223                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $24,062.50
          Canyon Design Group                                                   Contingent
          4929 Wilshire Blvd. Suite 500                                         Unliquidated
          Los Angeles, CA 90010                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 9 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 26 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $15,033.25
          Caren Limited                                                         Contingent
          The White Cottage, Hammersley Lane                                    Unliquidated
          Penn Bucks HP10 8HB                                                   Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,000.00
          Casting Society of America                                            Contingent
          1149 N Gower Street #110                                              Unliquidated
          Los Angeles, CA 90038                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,619.53
          Chase Cardmember Service                                              Contingent
          PO Box 6294                                                           Unliquidated
          Carol Stream, IL 60197-6294                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,424.00
          Cinedigm Digital Funding I, LLC                                       Contingent
          P.O. Box 100346                                                       Unliquidated
          Pasadena, CA 91189                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,000.00
          Cinemark Theatres                                                     Contingent
          Attn: Gary McCain                                                     Unliquidated
          3900 Dallas Pkwy, Suite 500                                           Disputed
          Plano, TX 75093
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $40,351.33
          Cinevizion LLC                                                        Contingent
          5300 Melrose Ave                                                      Unliquidated
          Los Angeles, CA 90038                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,090.00
          Confidential Music, Inc.
          Attn: Kyle Bianc                                                      Contingent
          1236 Euclid Street                                                    Unliquidated
          Apt. 105                                                              Disputed
          Santa Monica, CA 90404
                                                                             Basis for the claim:    Smalls Claims - Judgment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 10 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 27 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Control Air Conditioning Service Corpor                               Contingent
          5200 E. La Palma Ave.                                                 Unliquidated
          Anaheim, CA 92807                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,293.39
          Copyfree Technology Inc.                                              Contingent
          601 S. Blvd.                                                          Unliquidated
          San Gabriel, CA 91776                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $110,272.11
          Corinthia Hotel London                                                Contingent
          10 Whitehall Place                                                    Unliquidated
          London SW1A 2BD                                                       Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $97,800.00
          Create Advertising Group, LLC                                         Contingent
          6022 Washington Blvd.                                                 Unliquidated
          Culver City, CA 90232                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,000.00
          Creative Impact Agency LLC                                            Contingent
          2000 Avenue of The Stars # 100                                        Unliquidated
          Los Angeles, CA 90067                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,586.03
          CT Corporation                                                        Contingent
          PO Box 4349                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,084.28
          Curzon Cinemas Ltd
          22 Stukeley St, 192-198 Vauxhall                                      Contingent
          Bridge Road 2nd Fl                                                    Unliquidated
          London SW1V 1DX                                                       Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 11 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 28 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $100,000.00
          D Squared Films LLC                                                   Contingent
          129 S. Irving Blvd.                                                   Unliquidated
          Los Angeles, CA 90004                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,000.00
          Dave Green                                                            Contingent
          24504 Heavenly Ct                                                     Unliquidated
          West Hills, CA 91307                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          David Dinerstein                                                      Contingent
          129 S. Irving Blvd.                                                   Unliquidated
          Los Angeles, CA 90004                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          David Hegland                                                         Contingent
          2865 312th Street                                                     Unliquidated
          Ellsworth, IA 50075
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Appeal
                                                                             Basis for the claim:
          Last 4 digits of account number                                    For Notice Purposes Only.
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Dawn Hegland                                                          Contingent
          2865 312th Street                                                     Unliquidated
          Ellsworth, IA 50075
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Appeal
                                                                             Basis for the claim:
          Last 4 digits of account number                                    For Notice Purposes Only.
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,636.45
          DDA Public Relations
          192-198 Vauxhall Bridge Road                                          Contingent
          2nd Floor                                                             Unliquidated
          London SW1V 1DX                                                       Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $576.00
          Deluxe Technicolor Digital Cinema                                     Contingent
          300 S Flower St                                                       Unliquidated
          Burbank, CA 91502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 12 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 29 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,698.22
          Deluxe Technicolor Digital Cinema UK                                  Contingent
          20 Dering Street                                                      Unliquidated
          London W1S 1AJ                                                        Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,322.25
          Digital Cinema Distribution Coalition                                 Contingent
          1840 Century Park E                                                   Unliquidated
          Los Angeles, CA 90067                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Director's Guild of America, Inc.                                     Contingent
          ("DGA")                                                               Unliquidated
          7920 Sunset Blvd.                                                     Disputed
          Los Angeles, CA 90046
                                                                             Basis for the claim:    Residuals - see Entertainment Partners LLC
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,200.00
          Dolby Laboratories, Inc.                                              Contingent
          16841 Collections Center Dr                                           Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $101,500.48
          Douglas Emmett Management LLC                                         Contingent
          808 Wilshire Blvd, Suite 200                                          Unliquidated
          Santa Monica, CA 90401                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $22,388.00
          Douglas Emmett, LLC                                                   Contingent
          9100 Wilshire Blvd., Ste 665E                                         Unliquidated
          Beverly Hills, CA 90212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Douglas W. Dal Cielo, Esq.                                            Contingent
          Burke, Williams & Sorensen LLP                                        Unliquidated
          60 South Market Street, Suite 1000
                                                                                Disputed
          San Jose, CA 95113
          Date(s) debt was incurred
                                                                             Basis for the claim:    Litigation - Counsel for Sito Mobile Solutions, Inc.
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 13 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 30 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Drop Box                                                              Contingent
          PO Box 77767                                                          Unliquidated
          San Francisco, CA 94107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Eduard Chugunov                                                       Contingent
          22814 Avenue San Luis                                                 Unliquidated
          Woodland Hills, CA 91364                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Endeavor Content                                                      Contingent
          9560 Wilshire Blvd.                                                   Unliquidated
          Beverly Hills, CA 90212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Entertainment Partners LLC                                            Contingent
          2950 N. Hollywood Way                                                 Unliquidated
          Burbank, CA 91505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Residuals - See DGA, IATSE, SGA and WGA
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,700.00
          Exclusive Artist Management                                           Contingent
          7700 W Sunset Blvd # 205                                              Unliquidated
          Los Angeles, CA 90046                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $115.00
          Farrell Ingle                                                         Contingent
          1039 Elkgrove Ave #1                                                  Unliquidated
          Venice, CA 90291                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          FedEx                                                                 Contingent
          P.O. Box 7221                                                         Unliquidated
          Pasadena, CA 91109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 14 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 31 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $17.98
          File Keepers LLC                                                      Contingent
          6277 East Slauson Ave                                                 Unliquidated
          Commerce, CA 90040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $43,319.22
          FKA Studio Inc.                                                       Contingent
          5976 Washington Blvd.                                                 Unliquidated
          Culver City, CA 90232                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Focus Advisory Services LLC                                           Contingent
          11500 Olympic Blvd., Suite 400                                        Unliquidated
          Los Angeles, CA 90064                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $14,568.00
          Forward Artists LLC                                                   Contingent
          7080 Hollywood Blvd # 902                                             Unliquidated
          Los Angeles, CA 90028                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Foto-Kem                                                              Contingent
          2801 W. Alameda Ave.                                                  Unliquidated
          Burbank, CA 91505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $32,627.88
          Four Seasons Hotel, Los Angeles at Bever                              Contingent
          300 South Doheny Drive                                                Unliquidated
          Los Angeles, CA 90048                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Francois Martin                                                       Contingent
          50 West St.                                                           Unliquidated
          New York, NY 10006                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 15 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 32 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $12,519.89
          Frayed Pages Inc.                                                     Contingent
          11400 W. Olympic Blvd.,                                               Unliquidated
          Ste 590                                                               Disputed
          Los Angeles, CA 90064
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $66,635.09
          GDC Digital Cinema Network (USA), LLC                                 Contingent
          1016 W Magnolia Blvd                                                  Unliquidated
          Burbank, CA 91506                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $283.75
          George's Garden                                                       Contingent
          C/O: Jorge Martinez                                                   Unliquidated
          P.O. Box 69632                                                        Disputed
          West Hollywood, CA 90069
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $9,000.00
          Global Entertainment Security, Inc                                    Contingent
          3625 E Thousand Oaks Blvd                                             Unliquidated
          Westlake Village, CA 91362                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $19,770.00
          Grace PR, Inc.                                                        Contingent
          260 S. Beverly Drive                                                  Unliquidated
          Suite 205                                                             Disputed
          Beverly Hills, CA 90212
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $53,225.00
          GRANDSON LLC                                                          Contingent
          10000 VENICE BLVD                                                     Unliquidated
          CULVER CITY, CA 90232                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $58,625.00
          Gravillis Inc                                                         Contingent
          4250 Wilshire Blvd,                                                   Unliquidated
          2nd Floor                                                             Disputed
          Los Angeles, CA 90010
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 16 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 33 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Gregory Forston                                                       Contingent
          216 S. Oakhurst                                                       Unliquidated
          Beverly Hills, CA 90212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Gregory P. Korn, Esq.                                                 Contingent
          Kinsella Weitzman Iser Kump et al.                                    Unliquidated
          808 Wilshire Blvd.
                                                                                Disputed
          3rd Floor
          Santa Monica, CA 90401                                                            Litigation - Counsel for Tomas Jegeus
                                                                             Basis for the claim:

          Date(s) debt was incurred
                                                                             For Notice Purposes Only
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $500.00
          Greyscale                                                             Contingent
          8952 Ellis Avenue                                                     Unliquidated
          Los Angeles, CA 90034                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Guardian                                                              Contingent
          PO Box 824404                                                         Unliquidated
          Philadelphia, PA 19182                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Hannah Kadadu                                                         Contingent
          9135 Hazen Dr.                                                        Unliquidated
          Beverly Hills, CA 90212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $103,045.00
          Hollywood Software                                                    Contingent
          5000 Van Nuys Blvd., Suite 300                                        Unliquidated
          Sherman Oaks, CA 91403                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $289,353.09
          In Sync Plus                                                          Contingent
          3530 Wilshire Blvd.                                                   Unliquidated
          Suite 1500                                                            Disputed
          Los Angeles, CA 90010
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 17 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 34 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Int'l Alliance of Theatrical                                          Contingent
            State Employees ("IATSE")                                           Unliquidated
          2210 W. Olive Avenue                                                  Disputed
          Burbank, CA 91506
                                                                             Basis for the claim:    Residuals - See Entertainment Partners LLC
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Intuit Inc.                                                           Contingent
          2800 E. Commece Center Place                                          Unliquidated
          Tucson, AZ 85706                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,132.28
          IPFS Corporation of California                                        Contingent
          P.O Box 100391                                                        Unliquidated
          Pasadena, CA 91189                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Isabela Chagas Levin                                                  Contingent
          1774 N. Beverly Glen Blvd.                                            Unliquidated
          Los Angeles, CA 90077                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $15,000.00
          iSpot.tv                                                              Contingent
          15831 NE 8th                                                          Unliquidated
          St #100                                                               Disputed
          Bellevue, WA 98008
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Jason Resnick                                                         Contingent
          2810 Sunday Trail                                                     Unliquidated
          Los Angeles, CA 90068                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,700.00
          Jasper & James Corp                                                   Contingent
          2209 5th St                                                           Unliquidated
          Santa Monica, CA 90405                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 18 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 35 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Jeffrey Elefterion                                                    Contingent
          11516 Marco Place                                                     Unliquidated
          Los Angeles, CA 90066                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Jeffrey Zuschlag                                                      Contingent
          1129 S. Oakhurst Dr., Apt 103                                         Unliquidated
          Los Angeles, CA 90035                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Jennifer S. Goldestein, Esq.                                          Contingent
          Cypress LLP                                                           Unliquidated
          11111 Santa Monica Blvd.
                                                                                Disputed
          Suite 500
          Los Angeles, CA 90025                                              Basis for the claim:    For Notice Purposes Only - Counsel to Grace PR,
          Date(s) debt was incurred
                                                                             Inc.
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,000.00
          Jennifer Stitz                                                        Contingent
          PO Box 6322                                                           Unliquidated
          Burbank, CA 91510                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Jodi Avergun, Esq.                                                    Contingent
          Cadwalader, Wickerman & Taft LLP                                      Unliquidated
          700 Sixth Street, N.W.                                                Disputed
          Washington, DC 20001
                                                                                          Counsel for David Dinerstein
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          John Antoni, Esq.                                                     Contingent
          Antoni Albus LLP                                                      Unliquidated
          11836 W. Pico Blvd.
                                                                                Disputed
          Los Angeles, CA 90064
          Date(s) debt was incurred
                                                                                            Litigation - Counsel for William Sadleir
                                                                             Basis for the claim:
                                                                             For Notice Purposes Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          John Cacavas                                                          Contingent
          6551 Olympic Place                                                    Unliquidated
          Los Angeles, CA 90035                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 19 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 36 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          John Guerrini, Esq.                                                   Contingent
          Gaba Guerrini Law                                                     Unliquidated
          8583 Irvine Center Drive
                                                                                Disputed
          Suite 500
          Irvine, CA 92618                                                                  Litigation - Counsel for ION Media Networks, Inc.
                                                                             Basis for the claim:

          Date(s) debt was incurred
                                                                             For Notice Purposes Only
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $149.74
          Jorge Martinez                                                        Contingent
          P.O Box 69632                                                         Unliquidated
          West Hollywood, CA 90069                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Jose Santillan                                                        Contingent
          1501 N. Edison Blvd., Apt F                                           Unliquidated
          Burbank, CA 91505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Joshua L. Hedrick, Esq.                                               Contingent
          Hedrick Kring PLLC                                                    Unliquidated
          1700 Pacific Avenue
                                                                                Disputed
          Suite 4650
          Dallas, TX 75201                                                                  Litigation - Counsel for Conversant LLC
                                                                             Basis for the claim:

          Date(s) debt was incurred
                                                                             For Notice Purposes Only
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Judi Becker                                                           Contingent
          5633 Blanco Ave.                                                      Unliquidated
          Woodland Hills, CA 91367                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $23,115.50
          Junket Productions                                                    Contingent
          5 Old Farm Ln                                                         Unliquidated
          Hartsdale, NY 10530                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,500.00
          Karen Fried & Associates Inc.                                         Contingent
          11619 Acama St.                                                       Unliquidated
          Studio City, CA 91604                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 20 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 37 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Katherine t. Kleindienst                                              Contingent
          Kinsella Weitzman Iser Kump et al.                                    Unliquidated
          808 Wilshire Blvd., 3rd Floor
                                                                                Disputed
          Santa Monica, CA 90401
          Date(s) debt was incurred
                                                                                            Litigation - Counsel for Tomas Jegeus
                                                                             Basis for the claim:
                                                                             For Notice Purposes Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Keely Gillman                                                         Contingent
          6147 Colgate Ave.                                                     Unliquidated
          Los Angeles, CA 90036                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Knight of The Road Productions                                        Contingent
          15 Spinnaker St., #2                                                  Unliquidated
          Marina del Rey, CA 90292                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Kyle A. Janes                                                         Contingent
          14987 120th Street                                                    Unliquidated
          Albion, IA 50005
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Appeal
                                                                             Basis for the claim:
          Last 4 digits of account number                                    For Notice Purposes Only.
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Kyle Leonhardt                                                        Contingent
          4735 Sepulveda Blvd., #427                                            Unliquidated
          Sherman Oaks, CA 91403                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          LA Messenger Inc.                                                     Contingent
          13351-D Riverside Dr., #672                                           Unliquidated
          Sherman Oaks, CA 91423                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Lawrence Piller                                                       Contingent
          6608 SW 94th Circle                                                   Unliquidated
          Ocala, FL 34481                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 21 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 38 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Leanna Pilosof                                                        Contingent
          24848 Wooded Vista                                                    Unliquidated
          West Hills, CA 91307                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Levene, Neale, Bender, Yoo & Brill LLP                                Contingent
          10250 Constellation Blvd.                                             Unliquidated
          Suite 1700                                                            Disputed
          Los Angeles, CA 90067
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $20,000.00
          Lisa Taback Consulting, Inc.                                          Contingent
          845 Via de la Paz, Suite 1                                            Unliquidated
          Pacific Palisades, CA 90272                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $15,000.00
          Listen First Media                                                    Contingent
          381 Park Avenue South                                                 Unliquidated
          Suite 401                                                             Disputed
          New York, NY 10016
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $8,000.00
          Liz Biber                                                             Contingent
          1719 S. Crescent Heights Blvd                                         Unliquidated
          Los Angeles, CA 90035                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Louis Spoto                                                           Contingent
          5440 Noble Ave.                                                       Unliquidated
          Sherman Oaks, CA 91411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,200.00
          Lowe & Co                                                             Contingent
          29500 Heathercliff Rd, #187                                           Unliquidated
          Malibu, CA 90265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 22 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 39 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $30,000.00
          Lyric House, LLC                                                      Contingent
          3330 Cahuenga Blvd, West                                              Unliquidated
          Suite 304                                                             Disputed
          Los Angeles, CA 90068
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $551,255.41
          MAA Releasing LLC                                                     Contingent
          355 S. Grand Ave., Suite 1450                                         Unliquidated
          Los Angeles, CA 90071                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $14,304.00
          Maddam Films (Three Seconds) Ltd                                      Contingent
          77 Fortess Road                                                       Unliquidated
          London NW5 1AG                                                        Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $300.00
          MALCO THEATRES                                                        Contingent
          5851 Ridgeway Center Pkwy                                             Unliquidated
          MEMPHIS, TN 38120                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,544.80
          Marcus Theatres Corporation                                           Contingent
          100 East Wisconsin Ave                                                Unliquidated
          Suite 2000                                                            Disputed
          Milwaukee, WI 53202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $89,850.00
          Marketcast LLC                                                        Contingent
          5900 Wilshire Blvd, 27th Fl                                           Unliquidated
          Los Angeles, CA 90036                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Mary Navarra                                                          Contingent
          592 Ramona Ave.                                                       Unliquidated
          Staten Island, NY 10309                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 23 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 40 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $550.00
          Mary Pickford Theatre                                                 Contingent
          36850 Pickfair St                                                     Unliquidated
          Cathedral City, CA 92234                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $14,096.08
          Matthew J. Weitz, Esq.                                                Contingent
          9550 Firestone Blvd., Suite 105                                       Unliquidated
          Downey, CA 90241
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Litigation - Counsel for KPWR Radio, LLC
                                                                             Basis for the claim:
          Last 4 digits of account number                                    For Notice Purposes Only
                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $7,253,054.06
          Media Storm                                                           Contingent
          P.O Box 6411                                                          Unliquidated
          Brattleboro, VT 05302                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $400.00
          Megaplex Theatres                                                     Contingent
          9295 South Street                                                     Unliquidated
          Sandy, UT 84070                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Merlyn Hegland                                                        Contingent
          2865 312th Street                                                     Unliquidated
          Ellsworth, IA 50075
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Appeal
                                                                             Basis for the claim:
          Last 4 digits of account number                                    For Notice Purposes Only
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,433.53
          Michael Hamilton                                                      Contingent
          75 Dean Street                                                        Unliquidated
          London W1D 3PU                                                        Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Microsoft                                                             Contingent
          One Microsoft Way                                                     Unliquidated
          Redmond, WA 98052                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 24 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 41 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Momentous Insurance Brokerage Inc.                                    Contingent
          5990 Sepulveda Blvd., Suite 850                                       Unliquidated
          Van Nuys, CA 91411                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,000.00
          Motion Picture Club                                                   Contingent
          P.O Box 970                                                           Unliquidated
          New York, NY 10185                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $676.00
          Muir Chase Plumbing Co., Inc                                          Contingent
          4530 Brazil Street                                                    Unliquidated
          Los Angeles, CA 90039                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $8,500.00
          Museum of Modern Art                                                  Contingent
          11 West 53 Street                                                     Unliquidated
          New York, NY 10019                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Nathan Hill                                                           Contingent
          3260 Vail Ave                                                         Unliquidated
          Ellsworth, IA 50075
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Appeal
                                                                             Basis for the claim:
          Last 4 digits of account number                                    For Notice Purposes Only.
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,500.00
          National Amusements                                                   Contingent
          846 University Avenue                                                 Unliquidated
          PO Box 9108                                                           Disputed
          Norwood, MA 02062
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $64,200.00
          National Research Group                                               Contingent
          5780 W Jefferson Blvd                                                 Unliquidated
          Los Angeles, CA 90016                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 25 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 42 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Network Solutions LLC                                                 Contingent
          5335 Gate Parkway                                                     Unliquidated
          Jacksonville, FL 32256                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          New Jersey Dept of Labor and Work Force                               Contingent
          Division of Employer Accounts                                         Unliquidated
          PO Box 059                                                            Disputed
          Trenton, NJ 08646
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $36,000.00
          Newhouse                                                              Contingent
          9 East 19th Street, 6th Floor                                         Unliquidated
          New York, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Nicholas P. Crowell                                                   Contingent
          Sidley Austin LLP                                                     Unliquidated
          787 Seventh Street
                                                                                Disputed
          New York, NY 10019
          Date(s) debt was incurred
                                                                                            Litigation - Counsel for BlackRock Multi-Sector
                                                                             Basis for the claim:
                                                                             Income Trust
          Last 4 digits of account number                                    For Notice Purposes Only.
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,000.00
          Nicola Parish                                                         Contingent
          458 1st Street, 1R                                                    Unliquidated
          Brooklyn, NY 11215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,500.00
          Noble Entertainment                                                   Contingent
          542 N. Irving Blvd.                                                   Unliquidated
          Los Angeles, CA 90004                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $700.00
          NORTHGATE CINEMA, INC.                                                Contingent
          3778 Lakewood DR.                                                     Unliquidated
          Greenfield, IN 46140                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 26 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 43 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,996.50
          NYS Workers Compensation Board                                        Contingent
          Attn: Finance Office                                                  Unliquidated
          328 State St Rm 331                                                   Disputed
          Schenectady, NY 12305
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $12,955.80
          Oculus Light Studio, LLC                                              Contingent
          5855 Green Valley Circle                                              Unliquidated
          Suite 306                                                             Disputed
          Culver City, CA 90230
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,085.38
          Olson Visual, Inc.                                                    Contingent
          13000 Weber Way                                                       Unliquidated
          Hawthorne, CA 90250                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $27,215.50
          OnDisplay Corporation                                                 Contingent
          1015 N. Orange Dr.                                                    Unliquidated
          Los Angeles, CA 90038                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,883.85
          One Diversified, LLC                                                  Contingent
          37 Market Street                                                      Unliquidated
          Kenilworth, NJ 07033                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $670.00
          Pacific Design Center 1 LLC                                           Contingent
          8687 Melrose Ave. Suite P1 Parking                                    Unliquidated
          West Hollywood, CA 90069                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $139,000.00
          Paradise Creative, LLC                                                Contingent
          6020 Washington Blvd                                                  Unliquidated
          Culver City, CA 90232                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 27 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 44 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $106,320.14
          Paul Hastings LLP                                                     Contingent
          1999 Avenue of the Stars                                              Unliquidated
          Los Angeles, CA 90067                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $15,000.00
          Penske Media Corporation                                              Contingent
          11175 Santa Monica Blvd 9th FL                                        Unliquidated
          Los Angeles, CA 90025                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Peter Mastan, Esq.                                                    Contingent
          Dinsmore & Shohl LLP                                                  Unliquidated
          550 South Hope Street, Suite 1765
                                                                                Disputed
          Los Angeles, CA 90071
          Date(s) debt was incurred
                                                                                            Litigation - Counsel for XL Enterprises, Inc. dba
                                                                             Basis for the claim:
                                                                             Benarroach Productions
          Last 4 digits of account number                                    For Notice Purposes Only
                                                                             Is the claim subject to offset?     No       Yes

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $14,000.00
          Phase 2 Digital Cinema                                                Contingent
          P.O. Box 95000-3760                                                   Unliquidated
          Philadelphia, PA 19195                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $22,195.00
          Pixelogic Media Partners LLC                                          Contingent
          4000 W. Alameda Ave., Suite 110                                       Unliquidated
          Burbank, CA 91505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $15,525.80
          PR Collaborative LLC                                                  Contingent
          2900 M St NW Ste 200                                                  Unliquidated
          Washington, DC 20007                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $10,999.80
          PR Newswire Association LLC                                           Contingent
          G.P.O. Box 5897                                                       Unliquidated
          New York, NY 10087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 28 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 45 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Preston Sadleir                                                       Contingent
          1400 N. Fuller, #17                                                   Unliquidated
          Los Angeles, CA 90046                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Producer WGA Pension Plan                                             Contingent
          2900 W. Alameda Ave., Suite 1100                                      Unliquidated
          Burbank, CA 91505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,000.00
          REGAL CINEMAS Entertainment, INC.                                     Contingent
          101 E. Blount Ave                                                     Unliquidated
          Knoxville, TN 37920                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Rizza Schramm                                                         Contingent
          133 S. Peck Dr., #103                                                 Unliquidated
          Beverly Hills, CA 90212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Rodolfo Gaba, Jr., Esq.                                               Contingent
          Gaba Guerrini Law Corporation                                         Unliquidated
          8583 Irvine Center Drive, Suite 500
                                                                                Disputed
          Irvine, CA 92618
          Date(s) debt was incurred
                                                                                            Litigation - Counsel for ION Media Networks, Inc.
                                                                             Basis for the claim:
                                                                             For Notice Purposes Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $51,300.00
          ROGUE PLANET                                                          Contingent
          12959 Coral Tree Place                                                Unliquidated
          Los Angeles, CA 90066                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $86,237.20
          Ryan Hastings                                                         Contingent
          2540 Astral Drive                                                     Unliquidated
          Los Angeles, CA 90046                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 29 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 46 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,750.00
          Scott Elias Eddy                                                      Contingent
          4143 NW 6 Court                                                       Unliquidated
          Deerfield Beach, FL 33442                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Scott Meide                                                           Contingent
          4446-1 Hendricks Avenue                                               Unliquidated
          Jacksonville, FL 32207
                                                                                Disputed
          Date(s) debt was incurred
                                                                                            Appeal
                                                                             Basis for the claim:
          Last 4 digits of account number                                    For Notice Purposes Only.
                                                                             Is the claim subject to offset?     No       Yes

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,650.00
          Screen Actors Guild Awards                                            Contingent
          15821 Ventura Blvd., Suite 110                                        Unliquidated
          Encino, CA 91436                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Screen Actors Guild Global                                            Contingent
           Rule One ("SGA")                                                     Unliquidated
          5757 Wilshire Blvd., 7th Floor                                        Disputed
          Los Angeles, CA 90036
                                                                             Basis for the claim:    Residuals - See Entertainment Partners LLC
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $30,850.00
          Screen Engine/ASI                                                     Contingent
          1925 Century Park East Suite 950                                      Unliquidated
          Los Angeles, CA 90067                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Sheila Johnson                                                        Contingent
          731 West Rosewood Ct.                                                 Unliquidated
          Ontario, CA 91762                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Shelly Kratzer                                                        Contingent
          1002 E. Cottonwood Ct.                                                Unliquidated
          Ontario, CA 91761                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 30 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 47 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,875.00
          Silver Cinemas Acquisition Co                                         Contingent
          PO Box 101874                                                         Unliquidated
          Pasadena, CA 91189                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $10,420,000.00
          SITO Mobile Solutions, Inc                                            Contingent
          P.O. Box 203823                                                       Unliquidated
          Dallas, TX 75320                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $16,600.00
          SSI/Advanced Post Services LLC                                        Contingent
          7165 W Sunset Blvd                                                    Unliquidated
          West Hollywood, CA 90046                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $49,835.30
          STARWORKS ARTISTS, LLC                                                Contingent
          1125 N. Fairfax Ave. #46309                                           Unliquidated
          West Hollywood, CA 90046                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,009.85
          Stella Creative Artists Ltd
          Unit 63, Pall Mall Deposit                                            Contingent
          124-128 Barlby Road                                                   Unliquidated
          London W10 6BL                                                        Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $32,200.00
          Story Fit, Inc.                                                       Contingent
          3305 Steck Ave., Suite 275                                            Unliquidated
          AUSTIN, TX 78757                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,500.00
          STUDIOCUT, INC.                                                       Contingent
          4411 Los Feliz Blvd                                                   Unliquidated
          Los Angeles, CA 90027                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 31 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 48 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,669.16
          T/O Printing                                                          Contingent
          7810 Solution Center                                                  Unliquidated
          Chicago, IL 60677                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,500.00
          Talia Sparrow                                                         Contingent
          481 Henry Street, Apt 2                                               Unliquidated
          Brooklyn, NY 11231                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,700.00
          Tallal, Inc.                                                          Contingent
          31510 Anacapa View Drive                                              Unliquidated
          Malibu, CA 90265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $54,885.00
          TAO PRODUCTIONS, LLC                                                  Contingent
          8721 Sunset Blvd                                                      Unliquidated
          Penthouse 8                                                           Disputed
          West Hollywood, CA 90069
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,250.00
          Tarhan Creative Inc.                                                  Contingent
          35 Market St., #6A                                                    Unliquidated
          New York, NY 10002                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $2,895,988.25
          Taslimi Construction Co., Inc.                                        Contingent
          1805 Colorado Avenue                                                  Unliquidated
          Santa Monica, CA 90404                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,500.00
          Ted Perez & Associates                                                Contingent
          641 Crestmoore Place                                                  Unliquidated
          Venice, CA 90291                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 32 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 49 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $10,323.57
          TekWorks Inc.                                                         Contingent
          13000 Gregg Street                                                    Unliquidated
          Poway, CA 92064                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $34,543.06
          Terry Hines & Associates                                              Contingent
          2550 North Hollywood Way, #600                                        Unliquidated
          Burbank, CA 91505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,000.00
          THE DIRECTORS GUILD OF AMERICA                                        Contingent
          110 West 57th Street                                                  Unliquidated
          New York, NY 10019                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $47,200.00
          The Only Agency, Inc.                                                 Contingent
          20 W 22nd Street                                                      Unliquidated
          Suite 701                                                             Disputed
          New York, NY 10010
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $8,441.64
          THE SPECIAL TREATS PRODUCTION
          COMPANY LT                                                            Contingent
          Grafton House 2+3                                                     Unliquidated
          Golden Square W1F 9HR                                                 Disputed
          UNITED KINGDOM
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,200.00
          THE VISIONARIES AGENCY LLC                                            Contingent
          8447 Wilshire Blvd                                                    Unliquidated
          Suite 100                                                             Disputed
          Beverly Hills, CA 90211
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $118,699.49
          THE WALL GROUP LA, LLC                                                Contingent
          1801 W. Olympic Blvd                                                  Unliquidated
          Pasadena, CA 91199                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 33 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 50 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $14,350.00
          TicktBox Enterprises LLC                                              Contingent
          7670 Opportunity Road, Suite 250                                      Unliquidated
          San Diego, CA 92111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Time Warner Cable                                                     Contingent
          BOX 223085                                                            Unliquidated
          Pittsburgh, PA 15251                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $14,603.95
          Tracey Mattingly LLC                                                  Contingent
          717 N Highland Ave                                                    Unliquidated
          Suite 9                                                               Disputed
          Los Angeles, CA 90038
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $68,173.35
          TRAILER PARK, INC.                                                    Contingent
          29437 Network Pl.                                                     Unliquidated
          CHICAGO, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $34,543.16
          USA CINEMA INVESTMENTS HOLDING, INC                                   Contingent
          14951 N Dallas Pkwy, Suite 300                                        Unliquidated
          Dallas, TX 75254                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,800.00
          Utopia                                                                Contingent
          315 W, 39th Street                                                    Unliquidated
          Ste 1003                                                              Disputed
          New York, NY 10018
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Vale Tudo Inc.                                                        Contingent
          216 S. Oakhurst                                                       Unliquidated
          Beverly Hills, CA 90212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 34 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 51 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,000.00
          Variety Boys & Girls Club                                             Contingent
          2530 Cincinnati St.                                                   Unliquidated
          Los Angeles, CA 90033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $700.00
          Variety Club of Northern California                                   Contingent
          582 Market St Ste 101                                                 Unliquidated
          San Francisco, CA 94104                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $500.00
          Variety of Southern California                                        Contingent
          4601 Wilshire Blvd., Ste 260                                          Unliquidated
          Los Angeles, CA 90010                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $12,000.00
          VIACOM INTERNATIONAL INC                                              Contingent
          PO BOX 13683                                                          Unliquidated
          NEWARK, NJ 07188                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $14,300.00
          Vision Advertising, Inc.                                              Contingent
          6255 W Sunset Blvd                                                    Unliquidated
          # 2201                                                                Disputed
          Los Angeles, CA 90027
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $28,112.91
          Vobile Inc.                                                           Contingent
          Dept. LA 23824                                                        Unliquidated
          Pasadena, CA 91185                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $37,526.06
          Vonage                                                                Contingent
          PO Box 392415                                                         Unliquidated
          Pittsburgh, PA 15251-9415                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 35 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                       Desc
                                                             Main Document    Page 52 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $31,000.00
          Waggingtail Entertainment Limited                                     Contingent
          119 West 57th street, ste 400                                         Unliquidated
          New York, NY 10019                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $13,600.00
          Washington Post                                                       Contingent
          1301 K Street, NW                                                     Unliquidated
          Washington DC, DC 20071                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,500.00
          Will Rogers Motion Pictures Pioneer Foun                              Contingent
          6767 Forest Lawn Drive Ste 303                                        Unliquidated
          Los Angeles, CA 90068                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          William Sadleir                                                       Contingent
          9135 Hazen Dr.                                                        Unliquidated
          Beverly Hills, CA 90212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Writers Guild of America,                                             Contingent
            West, Inc. ("WGA")                                                  Unliquidated
          7000 West 3rd Street                                                  Disputed
          Los Angeles, CA 90048
                                                                             Basis for the claim:    Residuals - See Entertainment Partners LLC
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Writers' Guild-Industry Health Fund                                   Contingent
          2900 W. Alameda Ave., Suite 1100                                      Unliquidated
          Burbank, CA 91505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,086.73
          Yvaniza Abaunza                                                       Contingent
          1907 Malcolm Ave                                                      Unliquidated
          Apt. 3                                                                Disputed
          Los Angeles, CA 90025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 36 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                            Desc
                                                             Main Document    Page 53 of 110
 Debtor       Aviron Pictures, LLC                                                                    Case number (if known)
              Name

 3.232     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Zachary L. Spear, Esq.                                               Contingent
           Buchalter                                                            Unliquidated
           1000 Wilshire Blvd., Suite 1500                                      Disputed
           Los Angeles, CA 90017
                                                                                            Litigation - Counsel for Create Advertising Group,
                                                                             Basis for the claim:
           Date(s) debt was incurred
                                                                             LLC
           Last 4 digits of account number                                   For Notice Purposes Only
                                                                             Is the claim subject to offset?       No     Yes

 3.233     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $600.00
           ZAP ENTERTAINMENT CORP                                               Contingent
           6646 Hollywood Blvd                                                  Unliquidated
           #205                                                                 Disputed
           Los Angeles, CA 90028
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.234     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $9,374.85
           Zayo Group                                                           Contingent
           1821 30th Street Unit A                                              Unliquidated
           Boulder, CO 80301                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                        3,099.06
 5b. Total claims from Part 2                                                                            5b.   +    $                   45,901,551.40

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      45,904,650.46




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 37 of 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                Desc
                                                             Main Document    Page 54 of 110
 Fill in this information to identify the case:

 Debtor name         Aviron Pictures, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal           Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   US Subscription Video
             lease is for and the nature of               on Demand rights
             the debtor's interest                        distribution agreement

                  State the term remaining                4/30/2021
                                                                                        Amazon Digital Services LLC
             List the contract number of any                                            410 Terry Avenue North
                   government contract                                                  Seattle, WA 98109-5210


 2.2.        State what the contract or                   Canadian Subscription
             lease is for and the nature of               Video on Demand
             the debtor's interest                        rights distribution
                                                          agreement
                  State the term remaining                2/1/2021
                                                                                        Amazon Digital Services LLC
             List the contract number of any                                            410 Terry Avenue North
                   government contract                                                  Seattle, WA 98109-5210


 2.3.        State what the contract or                   Purchase Agreement
             lease is for and the nature of               for Amazon
             the debtor's interest
                                                                                        Cairn Special Opportunites Credit Master
                  State the term remaining                                              Credit Master Fund Limited
                                                                                        27 Knightsbridge, Belgravia
             List the contract number of any                                            London SW1X 7LY
                   government contract                                                  UNITED KINGDOM


 2.4.        State what the contract or                   Office Lease
             lease is for and the nature of               Agreement - 9100
             the debtor's interest                        Wilshire Blvd., Suite
                                                          800E, Beverly Hills, CA
                                                          90212
                  State the term remaining
                                                                                        Douglas Emmett 2008, LLC
             List the contract number of any                                            1299 Ocean Ave., Suite 1000
                   government contract                                                  Santa Monica, CA 90401




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                       Desc
                                                             Main Document    Page 55 of 110
 Debtor 1 Aviron Pictures, LLC                                                                 Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Canadian film rights
             lease is for and the nature of               distribution agreement
             the debtor's interest
                                                                                       Elevation Pictures Corp.
                  State the term remaining                11/22/2029                   Suite 300
                                                                                       166 Pearl Street
             List the contract number of any                                           Toronto, Ontario ONM5H1L
                   government contract                                                 Canada


 2.6.        State what the contract or                   Australia and New
             lease is for and the nature of               Zealand film
             the debtor's interest                        distribution agreement
                                                                                       Madman Entertainment Pty Ltd
                  State the term remaining                10/15/2028                   Level 2
                                                                                       289 Wellington Parade South
             List the contract number of any                                           East Melbourne, Victoria, 3002
                   government contract                                                 AUSTRALIA


 2.7.        State what the contract or                   Purchase Agreement
             lease is for and the nature of               for A&E Networks
             the debtor's interest

                  State the term remaining                                             Purely Receivables Alpha Limited
                                                                                       37-41 Mortimer St.
             List the contract number of any                                           London W1T 3JH
                   government contract                                                 UNITED KINGDOM


 2.8.        State what the contract or                   Purchase Agreement
             lease is for and the nature of               for Viacom
             the debtor's interest                        International Inc.

                  State the term remaining                                             Purely Receivables Alpha Limited
                                                                                       37-41 Mortimer St.
             List the contract number of any                                           London W1T 3JH
                   government contract                                                 UNITED KINGDOM


 2.9.        State what the contract or                   Purchase Agreement
             lease is for and the nature of               for Universal Television
             the debtor's interest                        Networks

                  State the term remaining                                             Purely Receivables Alpha Limited
                                                                                       37-41 Mortimer St.
             List the contract number of any                                           London W1T 3JH
                   government contract                                                 UNITED KINGDOM


 2.10.       State what the contract or                   Purchase Agreement
             lease is for and the nature of               for Netflix
             the debtor's interest
                                                                                       Purely Receivables Alpha Limited
                  State the term remaining                                             37-41 Mortimer St.
                                                                                       London W1T 3JH
             List the contract number of any                                           UNITED KINGDOM
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                     Desc
                                                             Main Document    Page 56 of 110
 Debtor 1 Aviron Pictures, LLC                                                               Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   Purchase Agreement
             lease is for and the nature of               for Starz
             the debtor's interest

                  State the term remaining                                           Purely Receivables Alpha Limited
                                                                                     37-41 Mortimer St.
             List the contract number of any                                         London W1T 3JH
                   government contract                                               UNITED KINGDOM


 2.12.       State what the contract or                   Purchase Agreement
             lease is for and the nature of               for HBO
             the debtor's interest

                  State the term remaining                                           Purely Receivables Alpha Limited
                                                                                     37-41 Mortimer St.
             List the contract number of any                                         London W1T 3JH
                   government contract                                               UNITED KINGDOM


 2.13.       State what the contract or                   Merchandising rights
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                12/31/2022
                                                                                     Radar Licensing LLC
             List the contract number of any                                         108 Garfield Place, 3rd Floor
                   government contract                                               Brooklyn, NY 11212


 2.14.       State what the contract or                   US Free Television
             lease is for and the nature of               rights distribution
             the debtor's interest                        agreement

                  State the term remaining                5/11/2025
                                                                                     Starz Entertainment LLC
             List the contract number of any                                         1647 Stewart Street
                   government contract                                               Santa Monica, CA 90401


 2.15.       State what the contract or                   Certain US
             lease is for and the nature of               Non-Theatrical Rights
             the debtor's interest                        Distribution Agreement

                  State the term remaining                7/31/2020
                                                                                     Swank Motion Picture Inc.
             List the contract number of any                                         10795 Watson Road
                   government contract                                               Saint Louis, MO 63127


 2.16.       State what the contract or                   Videogram, Digital and
             lease is for and the nature of               Non-Theatrical Rights      Universal Studios Home Entertainment LLC
             the debtor's interest                        Distribution Agreement     10 Universal City Plaza 1440/6
                                                                                     Universal City, CA 91608
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                     Desc
                                                             Main Document    Page 57 of 110
 Debtor 1 Aviron Pictures, LLC                                                               Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining                6/25/2024

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   US Television Rights
             lease is for and the nature of               Distribution Agreement
             the debtor's interest

                  State the term remaining                2/29/2024
                                                                                     Viacom International Inc.
             List the contract number of any                                         1515 Broadway
                   government contract                                               New York, NY 10036




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                           Desc
                                                             Main Document    Page 58 of 110
 Fill in this information to identify the case:

 Debtor name         Aviron Pictures, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Aviron 1701, LLC                  355 S. Grand Avenue                               Noriva Captal LLC                  D   2.3
                                               Suite 1450                                                                           E/F
                                               Los Angeles, CA 90071
                                                                                                                                    G




    2.2      Aviron 1702, LLC                  355 S. Grand Ave.                                 Noriva Captal LLC                  D   2.3
                                               Suite 1450                                                                           E/F
                                               Los Angeles, CA 90067
                                                                                                                                    G




    2.3      Aviron 1704, LLC                  355 S. Grand Avenue                               Noriva Captal LLC                  D   2.3
                                               Suite 1450                                                                           E/F
                                               Los Angeles, CA 90067
                                                                                                                                    G




    2.4      Aviron 1705, LLC                  355 S. Grand Avenue                               Noriva Captal LLC                  D   2.3
                                               Suite 1450                                                                           E/F
                                               Los Angeles, CA 90071
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                 Desc
                                                             Main Document    Page 59 of 110
 Debtor       Aviron Pictures, LLC                                                      Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.5      Aviron 1706, LLC                  355 S. Grand Avenue                           Noriva Captal LLC              D   2.3
                                               Suite 1450                                                                   E/F
                                               Los Angeles, CA 90071
                                                                                                                            G




    2.6      Aviron 1801, LLC                  355 S. Grand Avenue                           Noriva Captal LLC              D   2.3
                                               Suite 1450                                                                   E/F
                                               Los Angeles, CA 90071
                                                                                                                            G




    2.7      Aviron Capital,                   355 S. Grand Avenue                           Noriva Captal LLC              D   2.3
             LLC                               Suite 1450                                                                   E/F
                                               Los Angeles, CA 90071
                                                                                                                            G




    2.8      MAA Releasing,                    355 S. Grand Avenue                           Noriva Captal LLC              D   2.3
             LLC                               Suite 1450                                                                   E/F
                                               Los Angeles, CA 90071
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                      Desc
                                                             Main Document    Page 60 of 110



 Fill in this information to identify the case:

 Debtor name         Aviron Pictures, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $194,542.64
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                                 $64,452.90
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $335,830.03
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                           Desc
                                                             Main Document    Page 61 of 110
 Debtor       Aviron Pictures, LLC                                                                      Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See Attached Schedule 4                                                                             $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Taslimi Construction                             Breach of                  Los Angeles Superior Court                    Pending
               Company, Inc. v. Aviron                          Contract                   1725 Main Street                              On appeal
               Pictures, LLC, et al.                                                       Santa Monica, CA 90401
                                                                                                                                         Concluded
               20SMCV00152

       7.2.    Adobe Inc. and TubeMogul,                        Breach of                  Los Angeles Superior Court                    Pending
               Inc. v. Aviron Pictures, LLC                     Contract                   1725 Main Street                              On appeal
               20SMCV00074                                                                 Santa Monica, CA 90401
                                                                                                                                         Concluded

       7.3.    Tomas Jegeus v. Aviron                           Breach of                  Los Angeles Superior Court                    Pending
               Pictures, LLC and William                        Contract                   1725 Main Street                              On appeal
               Sadleir                                                                     Santa Monica, CA 90401
                                                                                                                                         Concluded
               20SMCV00058

       7.4.    Create Advertising Group,                        Breach of                  Los Angeles Superior Court                    Pending
               LLC v. Aviron Pictures, LLC                      Contract                   111 North Hill Street                         On appeal
               20STCV01748                                                                 Los Angeles, CA 90012
                                                                                                                                         Concluded

       7.5.    Sito Mobile Solutions, Inc. v.                   Breach of                  Los Angeles Superior Court                    Pending
               Aviron Pictures, LLC                             Contract                   1725 Main Street                              On appeal
               19SMCV01774                                                                 Santa Monica, CA 90401
                                                                                                                                         Concluded



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                      Desc
                                                             Main Document    Page 62 of 110
 Debtor       Aviron Pictures, LLC                                                                      Case number (if known)



               Case title                                       Nature of case             Court or agency's name and            Status of case
               Case number                                                                 address
       7.6.    Conversant LLC v. Aviron                         Breach of                  Los Angeles Superior Court               Pending
               Pictures, LLC and Media                          Contract                   1725 Main Street                         On appeal
               Storm, LLC                                                                  Santa Monica, CA 90401
                                                                                                                                    Concluded
               19SMCV00660

       7.7.    Macquire US Trading LLC,                         Fraud                      Los Angeles Superior Court               Pending
               Bigts Loan Services, Inc. v.                                                1725 Main Street                         On appeal
               William Sadleir, et al.                                                     Santa Monica, CA 90401
                                                                                                                                    Concluded
               19SMCV01829

       7.8.    ION Media Networks, Inc. v.                      Collections                Los Angeles Superior Court               Pending
               Aviron Pictures, LLC                                                        1725 Main Street                         On appeal
               20SMCV00415                                                                 Santa Monica, CA 90401
                                                                                                                                    Concluded

       7.9.    KPWR Radio, LLC v. Aviron                        Collections                Los Angeles Superior Court               Pending
               Pictures, LLC                                                               9425 Penfield Avenue                     On appeal
               19CHLC46256                                                                 Chatsworth, CA 91311
                                                                                                                                    Concluded

       7.10 Confidential Music, Inc. v.                         Small Claims               Los Angeles Superior Court               Pending
       .    Aviron Pictures, LLC                                                           1725 Main Street                         On appeal
               20SMSC00105                                                                 Santa Monica, CA 90401
                                                                                                                                    Concluded

       7.11 XL Enterprises Inc. v. Aviron                       Breach of                  Los Angeles Superior Court               Pending
       .    Pictures, LLC                                       Contract                   111 North Hill Street                    On appeal
               20STCV14697                                                                 Los Angeles, CA 90012
                                                                                                                                    Concluded

       7.12 Scott Meide et al. v. Nicola T.                     Appeal -                   United States Court of                   Pending
       .    Hanna, et al.                                       Securities,                Appeals - 9th Cir                        On appeal
               19-56402                                         Commodities,
                                                                                                                                    Concluded
                                                                Exchange

       7.13 Blackrock Multi-Sector                              Fraud                      New York Supreme Court                   Pending
       .    Income Trust v. Aviron                                                                                                  On appeal
               Group, LLC et al.
                                                                                                                                    Concluded
               657496/2019

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                               Desc
                                                             Main Document    Page 63 of 110
 Debtor       Aviron Pictures, LLC                                                                         Case number (if known)



               Recipient's name and address                     Description of the gifts or contributions                  Dates given                  Value

       9.1.    Cinemark Theatres                                2018 Cinemark Charity Dinner & Golf
               3900 Dallas Parkway                              Tournament
               Suite 500
               Plano, TX 75093                                                                                             10/15/2018             $1,000.00

               Recipients relationship to debtor



       9.2.    Variety of Southern California                   Platinum Full Page Ad in the Clark
               4601 Wilshire blvd., Suite 260                   Woods Lifetime Achievement Tribute
               Los Angeles, CA 90010                            Journal                                                    6/13/2019              $4,000.00

               Recipients relationship to debtor



       9.3.    Variety of Southern California                   Sponsorship of the 47th Annual Variety
               4601 Wilshire Blvd.                              Golf Classic on October 11, 2018 - Hole
               Suite 260                                        Sponsor
               Los Angeles, CA 90010                                                                                       7/15/2019              $1,500.00

               Recipients relationship to debtor



       9.4.    Variety of Southern California                   2018 Annual Heart of Show Business
               4601 Wilshire Blvd.                              Luncheon
               Suite 250
               Los Angeles, CA 90010                                                                                       6/13/2019              $2,000.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                            lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates        Total amount or
                the transfer?                                                                                                                        value
                Address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 2:20-bk-18814-BR                          Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                      Desc
                                                             Main Document    Page 64 of 110
 Debtor        Aviron Pictures, LLC                                                                      Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     Raines Feldman LLP
                 1800 Avenue of the Stars
                 12th Floor
                 Los Angeles, CA 90067                                                                                         7/29/2020              $30,000.00

                 Email or website address
                 www.raineslaw.com

                 Who made the payment, if not debtor?




       11.2.     Raines Feldman LLP
                 1800 Avenue of the Stars
                 12th Floor
                 Los Angeles, CA 90067                                                                                         8/17/2020                  $750.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                   Date transfer            Total amount or
                Address                                         payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     9100 Wilshire Blvd.                                                                                       1/1/2017 - 3/31/2020
                 Suite 800E
                 Beverly Hills, CA 90212

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                    Desc
                                                             Main Document    Page 65 of 110
 Debtor      Aviron Pictures, LLC                                                                       Case number (if known)



    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
       Tao Productions LLC                                           Noriva Capital, LLC                  Film Storage - Server                     No
       8721 Sunset Blvd.                                             477 Madison Ave., 6th                                                          Yes
       Penthouse 8                                                   Floor
       West Hollywood, CA 90069                                      New York, NY 10022




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                Desc
                                                             Main Document    Page 66 of 110
 Debtor      Aviron Pictures, LLC                                                                       Case number (if known)



       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?
       Pixelogic Media Partners                                      Noriva Capital LLC                   Film Storage / Server                  No
       400 W. Alameda Ave., #10                                      477 Madison Avenue, 6th                                                     Yes
       Burbank, CA 91505                                             Floor
                                                                     New York, NY 10022

       Deluxe Technicolor Digital Cinema                             Noriva Capital LLC                   Film Storage / Server                  No
       300 S. Flower Street                                          477 Madison Ave., 6th                                                       Yes
       Burbank, CA 91502                                             Floor
                                                                     New York, NY 10022



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                           Desc
                                                             Main Document    Page 67 of 110
 Debtor      Aviron Pictures, LLC                                                                       Case number (if known)




          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    MAA Releasing, LLC                               Film Distribution                                EIN:         478-5116641
             355 S. Grand Avenue
             Suite 1450                                                                                        From-To      9/17/2015
             Los Angeles, CA 90071


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Judith Becker                                                                                                              7/8/2015 to 8/14/2020
                    9100 Wilshire Blvd.
                    Suite 800E
                    Beverly Hills, CA 90212
       26a.2.       Reece Fulgham                                                                                                              1/2019 to Present
                    SierraConstellation Partners LLC
                    355 S. Grand Ave., Suite 1450
                    Los Angeles, CA 90071

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Hothouse Carlin & Van Tright LLP                                                                                           2015 to 2019
                    File 1404
                    1801 W. Olympic Blvd.
                    Pasadena, CA 91199-1404
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       Hedman Partners                                                                                                            2018 to 2020
                    27441 Tourney Road
                    Suite 200
                    Valencia, CA 91355-5396

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       SierraConstellation Partners, LLC
                    355 S. Grand Avenue
                    Suite 1450
                    Los Angeles, CA 90071

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                    Desc
                                                             Main Document    Page 68 of 110
 Debtor      Aviron Pictures, LLC                                                                       Case number (if known)



       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Thomas J. Lynch                                355 S. Grand Avenue                                 Manager
                                                      Suite 1450
                                                      Los Angeles, CA 90071
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Aviron Group, LLC                              c/o CT Corporation System                           Controlling Shareholder               100%
                                                      818 West Seventh Street, Suite 930
                                                      Los Angeles, CA 90017


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       William Sadleir                                9135 Hazen Drive                                    Manager                           2015 to 2019
                                                      Beverly Hills, CA 90210

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       John Farrace                                   355 S. Grand Avenue                                 Manager                           1/2019 to 2/2020
                                                      Suite 1450
                                                      Los Angeles, CA 90071

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value
       30.1 See Attached Schedule 30
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                   Desc
                                                             Main Document    Page 69 of 110
 Debtor      Aviron Pictures, LLC                                                                       Case number (if known)




            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Aviron Group, LLC                                                                                          EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 28, 2020

                                                                        Thomas J. Lynch
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case 2:20-bk-18814-BR                                 Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                                                      Desc
                                                               Main Document    Page 70 of 110

Aviron Pictrues, LLC
Statement of Financial Affairs
Schedule 4 - Insider payments or other property transfers (1 year)


                                                                                                                         Relationship to
Name                               Address1                          City           State   Zip       Dates       Amount Debtor                  Reason For Payment or Transfer
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   09/30/2019   16,825.00 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   10/15/2019   16,875.00 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   10/30/2019   16,875.00 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   11/15/2019   16,875.00 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   11/26/2019    5,000.00 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   12/18/2019   16,875.00 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   12/19/2019    3,958.33 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   12/19/2019    3,958.33 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   12/19/2019    3,958.34 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   12/31/2019   16,875.00 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   01/15/2020   16,875.00 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   01/30/2020   16,875.00 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   02/14/2020   16,875.00 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   02/28/2020   16,875.00 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   03/13/2020   16,875.00 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   03/30/2020   16,875.00 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   04/15/2020   16,875.00 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   04/30/2020   16,875.00 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   05/13/2020   15,576.92 Insider               payroll - f/s/o David Dinerstein
D Squared Films, LLC               129 S. Irving Blvd.               Los Angeles    CA      90004   05/13/2020   25,961.54 Insider               payroll - f/s/o David Dinerstein
David Dinerstein                   129 S. Irving Blvd.               Los Angeles    CA      90004   09/30/2019   1,875.00   Insider              payroll
David Dinerstein                   129 S. Irving Blvd.               Los Angeles    CA      90004   10/15/2019   1,875.00   Insider              payroll
David Dinerstein                   129 S. Irving Blvd.               Los Angeles    CA      90004   10/30/2019   1,875.00   Insider              payroll
David Dinerstein                   129 S. Irving Blvd.               Los Angeles    CA      90004   11/15/2019   1,875.00   Insider              payroll
David Dinerstein                   129 S. Irving Blvd.               Los Angeles    CA      90004   11/26/2019   1,875.00   Insider              payroll
David Dinerstein                   129 S. Irving Blvd.               Los Angeles    CA      90004   12/18/2019   1,875.00   Insider              payroll
David Dinerstein                   129 S. Irving Blvd.               Los Angeles    CA      90004   12/31/2019   1,875.00   Insider              payroll
David Dinerstein                   129 S. Irving Blvd.               Los Angeles    CA      90004   01/15/2020   1,875.00   Insider              payroll
David Dinerstein                   129 S. Irving Blvd.               Los Angeles    CA      90004   01/30/2020   1,875.00   Insider              payroll
David Dinerstein                   129 S. Irving Blvd.               Los Angeles    CA      90004   02/14/2020   1,875.00   Insider              payroll
David Dinerstein                   129 S. Irving Blvd.               Los Angeles    CA      90004   02/28/2020   1,875.00   Insider              payroll
David Dinerstein                   129 S. Irving Blvd.               Los Angeles    CA      90004   03/13/2020   1,875.00   Insider              payroll
David Dinerstein                   129 S. Irving Blvd.               Los Angeles    CA      90004   03/30/2020   1,875.00   Insider              payroll
David Dinerstein                   129 S. Irving Blvd.               Los Angeles    CA      90004   04/15/2020   1,875.00   Insider              payroll
David Dinerstein                   129 S. Irving Blvd.               Los Angeles    CA      90004   04/30/2020   1,875.00   Insider              payroll
Hannah Kadadu                      9135 Hazen Dr.                    Beverly Hill   CA      90210   10/14/2019   40,500.00 Relative of Insider   compensation
Hannah Kadadu                      9135 Hazen Dr.                    Beverly Hill   CA      90210   10/15/2019   16,666.67 Relative of Insider   compensation
Hannah Kadadu                      9135 Hazen Dr.                    Beverly Hill   CA      90210   10/22/2019   16,666.67 Relative of Insider   compensation
Hannah Kadadu                      9135 Hazen Dr.                    Beverly Hill   CA      90210   11/11/2019    6,666.67 Relative of Insider   compensation
Hannah Kadadu                      9135 Hazen Dr.                    Beverly Hill   CA      90210   11/15/2019   10,000.00 Relative of Insider   compensation
Hannah Kadadu                      9135 Hazen Dr.                    Beverly Hill   CA      90210   11/26/2019   10,000.00 Relative of Insider   compensation
Hannah Kadadu                      9135 Hazen Dr.                    Beverly Hill   CA      90210   12/18/2019   16,666.67 Relative of Insider   compensation
Hannah Kadadu                      129 S. Irving Blvd.               Beverly Hill   CA      90210   12/19/2019    6,666.67 Relative of Insider   compensation
Preston Sadleir                    1400 N. Fuller Ave., #17          Los Angeles    CA      90046   10/11/2019    2,064.00 Relative of Insider   compensation for acquisition services provided
Preston Sadleir                    1400 N. Fuller Ave., #17          Los Angeles    CA      90046   10/31/2019    3,280.66 Relative of Insider   compensation for acquisition services provided
Preston Sadleir                    1400 N. Fuller Ave., #17          Los Angeles    CA      90046   11/15/2019    2,514.80 Relative of Insider   compensation for acquisition services provided
Preston Sadleir                    1400 N. Fuller Ave., #17          Los Angeles    CA      90046   12/18/2019    1,770.00 Relative of Insider   compensation for acquisition services provided
William K. Sadleir                 9135 Hazen Dr.                    Beverly Hill   CA      90210   10/30/2019    1,000.00 CRO                   expense reimbursement
William K. Sadleir                 9135 Hazen Dr.                    Beverly Hill   CA      90210   12/04/2019    5,827.93 CRO                   expense reimbursement
               Case 2:20-bk-18814-BR                                                     Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                                                                       Desc
                                                                                        Main Document    Page 71 of 110

Aviron Pictures, LLC
Statement of Financial Affairs
Schedule 30 - Insider payments, distributions, or withdrawals (1 year)


                                                                                                                      Relationship to
Name                              Address1                               City            State   Zip       Dates      Debtor                  Amount Reason For Providing Value
American Express                  P.O. Box 650448                        Dallas          TX      75265   01/13/2020   Insider               15,625.00 payment made to Amex for William Sadleir personal credit card
                                  CT Corporation System
Aviron 1601, LLC                  818 West Seventh Street, Suite 930     Los Angeles     CA      90017   12/04/2019   Affiliate             25,000.00 intercompany bank transfer to cover payment to bankruptcy attorney (Chipman Brown Cicero & C
Aviron 1704, LLC                  355 S. Grand Ave., Suite 1450          Los Angeles     CA      90071   10/08/2019   Affiliate               100.00 intercompany bank transfers to cover P&A (print and advertising) expenses
Aviron 1704, LLC                  355 S. Grand Ave., Suite 1450          Los Angeles     CA      90071   11/04/2019   Affiliate             23,000.00 intercompany bank transfers to cover P&A (print and advertising) expenses
Aviron 1704, LLC                  355 S. Grand Ave., Suite 1450          Los Angeles     CA      90071   03/21/2020   Affiliate               100.00 intercompany bank transfers to cover P&A (print and advertising) expenses
Aviron 1704, LLC                  355 S. Grand Ave., Suite 1450          Los Angeles     CA      90071   05/09/2020   Affiliate               100.00 intercompany bank transfers to cover P&A (print and advertising) expenses
Chase Card Services               PO Box 6294                            Carol Stream    IL      60197   10/23/2019                          2,500.00 payment to Aviron Pictures business credit card personally guaranteed by William Sadleir
Chase Card Services               PO Box 6294                            Carol Stream    IL      60197   11/20/2019                          2,500.00 payment to Aviron Pictures business credit card personally guaranteed by William Sadleir
Chase Card Services               PO Box 6294                            Carol Stream    IL      60197   12/19/2019                          2,489.00 payment to Aviron Pictures business credit card personally guaranteed by William Sadleir
Chase Card Services               PO Box 6294                            Carol Stream    IL      60197   02/25/2020                          6,401.83 payment to Aviron Pictures business credit card personally guaranteed by William Sadleir
Chase Card Services               PO Box 6294                            Carol Stream    IL      60197   03/27/2020                          2,883.62 payment to Aviron Pictures business credit card personally guaranteed by William Sadleir
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   09/30/2019   Insider               16,825.00 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   10/15/2019   Insider               16,875.00 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   10/30/2019   Insider               16,875.00 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   11/15/2019   Insider               16,875.00 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   11/26/2019   Insider                5,000.00 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   12/18/2019   Insider               16,875.00 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   12/19/2019   Insider                3,958.33 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   12/19/2019   Insider                3,958.33 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   12/19/2019   Insider                3,958.34 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   12/31/2019   Insider               16,875.00 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   01/15/2020   Insider               16,875.00 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   01/30/2020   Insider               16,875.00 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   02/14/2020   Insider               16,875.00 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   02/28/2020   Insider               16,875.00 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   03/13/2020   Insider               16,875.00 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   03/30/2020   Insider               16,875.00 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   04/15/2020   Insider               16,875.00 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   04/30/2020   Insider               16,875.00 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   05/13/2020   Insider               15,576.92 payroll - f/s/o David Dinerstein
D Squared Films, LLC              129 S. Irving Blvd.                    Los Angeles     CA      90004   05/13/2020   Insider               25,961.54 payroll - f/s/o David Dinerstein
David Dinerstein                  129 S. Irving Blvd.                    Los Angeles     CA      90004   09/30/2019   Insider                1,875.00 payroll
David Dinerstein                  129 S. Irving Blvd.                    Los Angeles     CA      90004   10/15/2019   Insider                1,875.00 payroll
David Dinerstein                  129 S. Irving Blvd.                    Los Angeles     CA      90004   10/30/2019   Insider                1,875.00 payroll
David Dinerstein                  129 S. Irving Blvd.                    Los Angeles     CA      90004   11/15/2019   Insider                1,875.00 payroll
David Dinerstein                  129 S. Irving Blvd.                    Los Angeles     CA      90004   11/26/2019   Insider                1,875.00 payroll
David Dinerstein                  129 S. Irving Blvd.                    Los Angeles     CA      90004   12/18/2019   Insider                1,875.00 payroll
David Dinerstein                  129 S. Irving Blvd.                    Los Angeles     CA      90004   12/31/2019   Insider                1,875.00 payroll
David Dinerstein                  129 S. Irving Blvd.                    Los Angeles     CA      90004   01/15/2020   Insider                1,875.00 payroll
David Dinerstein                  129 S. Irving Blvd.                    Los Angeles     CA      90004   01/30/2020   Insider                1,875.00 payroll
David Dinerstein                  129 S. Irving Blvd.                    Los Angeles     CA      90004   02/14/2020   Insider                1,875.00 payroll
David Dinerstein                  129 S. Irving Blvd.                    Los Angeles     CA      90004   02/28/2020   Insider                1,875.00 payroll
David Dinerstein                  129 S. Irving Blvd.                    Los Angeles     CA      90004   03/13/2020   Insider                1,875.00 payroll
David Dinerstein                  129 S. Irving Blvd.                    Los Angeles     CA      90004   03/30/2020   Insider                1,875.00 payroll
David Dinerstein                  129 S. Irving Blvd.                    Los Angeles     CA      90004   04/15/2020   Insider                1,875.00 payroll
David Dinerstein                  129 S. Irving Blvd.                    Los Angeles     CA      90004   04/30/2020   Insider                1,875.00 payroll
Hannah Kadadu                     9135 Hazen Dr.                         Beverly Hill    CA      90210   10/14/2019   Relative of Insider   40,500.00 compensation
Hannah Kadadu                     9135 Hazen Dr.                         Beverly Hill    CA      90210   10/15/2019   Relative of Insider   16,666.67 compensation
Hannah Kadadu                     9135 Hazen Dr.                         Beverly Hill    CA      90210   10/22/2019   Relative of Insider   16,666.67 compensation
Hannah Kadadu                     9135 Hazen Dr.                         Beverly Hill    CA      90210   11/11/2019   Relative of Insider    6,666.67 compensation
Hannah Kadadu                     9135 Hazen Dr.                         Beverly Hill    CA      90210   11/15/2019   Relative of Insider   10,000.00 compensation
Hannah Kadadu                     9135 Hazen Dr.                         Beverly Hill    CA      90210   11/26/2019   Relative of Insider   10,000.00 compensation
Hannah Kadadu                     9135 Hazen Dr.                         Beverly Hill    CA      90210   12/18/2019   Relative of Insider   16,666.67 compensation
Hannah Kadadu                     9135 Hazen Dr.                         Beverly Hill    CA      90210   12/19/2019   Relative of Insider    6,666.67 compensation
Preston Sadleir                   1400 N. Fuller Ave., #17               Los Angeles     CA      90046   10/11/2019   Relative of Insider    2,064.00 compensation for acquisition services provided
Preston Sadleir                   1400 N. Fuller Ave., #17               Los Angeles     CA      90046   10/31/2019   Relative of Insider    3,280.66 compensation for acquisition services provided
Preston Sadleir                   1400 N. Fuller Ave., #17               Los Angeles     CA      90046   11/15/2019   Relative of Insider    2,514.80 compensation for acquisition services provided
Preston Sadleir                   1400 N. Fuller Ave., #17               Los Angeles     CA      90046   12/18/2019   Relative of Insider    1,770.00 compensation for acquisition services provided
William K. Sadleir                9135 Hazen Dr.                         Beverly Hill    CA      90210   10/30/2019   CRO                    1,000.00 expense reimbursement
William K. Sadleir                9135 Hazen Dr.                         Beverly Hill    CA      90210   12/04/2019   CRO                    5,827.93 expense reimbursement
              Case 2:20-bk-18814-BR                           Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                               Desc
                                                             Main Document    Page 72 of 110
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Central District of California
 In re       Aviron Pictures, LLC                                                                             Case No.
                                                                                  Debtor(s)                   Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 30,750.00
             Prior to the filing of this statement I have received                                        $                 30,750.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required; and
       c. Representation of the debtor at the meeting of creditors; and one adjourned hearing thereof.



6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     September 28, 2020                                                           /s/ Hamid R. Rafatjoo
     Date                                                                         Hamid R. Rafatjoo 181564
                                                                                  Signature of Attorney
                                                                                  Raines Feldman LLP
                                                                                  1800 Avenue of the Stars
                                                                                  12th Floor
                                                                                  Los Angeles, CA 90067
                                                                                  (310) 440-4100 Fax: (310) 691-1367
                                                                                  hrafatjoo@raineslaw.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case 2:20-bk-18814-BR                     Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                                    Desc
                                                   Main Document    Page 73 of 110
Attorney or Party Name, Address, Telephone & FAX Nos.,                            FOR COURT USE ONLY
State Bar No. & Email Address
Hamid R. Rafatjoo 181564
1800 Avenue of the Stars
12th Floor
Los Angeles, CA 90067
(310) 440-4100 Fax: (310) 691-1367
California State Bar Number: 181564 CA
hrafatjoo@raineslaw.com




     Debtor(s) appearing without an attorney
     Attorney for Debtor

                                                   UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA

In re:
                                                                                  CASE NO.:
            Aviron Pictures, LLC
                                                                                  CHAPTER: 7




                                                                                                      VERIFICATION OF MASTER
                                                                                                     MAILING LIST OF CREDITORS

                                                                                                                   [LBR 1007-1(a)]

                                                              Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 34 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

Date: September 28, 2020
                                                                                         Signature of Debtor 1

Date:
                                                                                         Signature of Debtor 2 (joint debtor) ) (if applicable)

Date: September 28, 2020                                                                 /s/ Hamid R. Rafatjoo
                                                                                         Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                      F 1007-1.MAILING.LIST.VERIFICATION
    Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                            Main Document    Page 74 of 110


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Aviron Pictures, LLC
                       355 S. Grand Avenue
                       Suite 1450
                       Los Angeles, CA 90071


                       Hamid R. Rafatjoo
                       Raines Feldman LLP
                       1800 Avenue of the Stars
                       12th Floor
                       Los Angeles, CA 90067


                       Office of the United States Trustee
                       915 Wilshire Blvd., Suite 1850
                       Los Angeles, CA 90017


                       #FACEBYTRACE
                       12147 Morrison Street
                       Valley Village, CA 91607


                       20th Century Fox
                       10201 W. Pico Blvd
                       Los Angeles, CA 90035


                       42west, LLC
                       600 3rd Ave FL 23
                       New York, NY 10016


                       A.S.K. Film Consulting
                       15 Wildflower Ct.
                       Manalapan, NJ 07726


                       AARP
                       Treasury Office
                       601 E St NW A8-101
                       Washington, DC 20049
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 75 of 110



                   ABM Parking Services
                   9100 Wilshire Blvd., Suite 665E
                   Beverly Hills, CA 90212


                   Adrian Parks
                   3700 Los Feliz Blvd., #7
                   Los Angeles, CA 90027


                   After Productions LLC
                   844 Seward St,
                   First Floor
                   Los Angeles, CA 90038


                   Alamo South Lamar LP
                   612A East 6th Street
                   Austin, TX 78701


                   Alan M. Mirman, Esq.
                   Mirman, Bubman & Nahmias, LLP
                   21860 Burbank Blvd., Suite 360
                   Woodland Hills, CA 91367


                   Alisha C. Burgin, Esq.
                   Perkins Coie LLP
                   1888 Century Park East, Suite 1700
                   Los Angeles, CA 90067


                   ALLIED ADVERTISING LIMITED PARTNERSHIP
                   PO Box 845382
                   Boston, MA 02284


                   Amazon Digital Services LLC
                   410 Terry Avenue North
                   Seattle, WA 98109-5210
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 76 of 110



                   Amazon Digital Services LLC
                   410 Terry Avenue North
                   Seattle, WA 98109-5210


                   AMC Theatres
                   13731 Collections Center Drive
                   Chicago, IL 60693


                   Angelika Film Center & Cafe
                   5321 E Mockingbird Ln
                   Dallas, TX 75206


                   Anthem Blue Cross
                   PO Box 51011
                   Los Angeles, CA 90051


                   ARC engineering, Inc.
                   277 South Lake Street
                   Burbank, CA 91502


                   Arenas
                   3375 Barham Blvd
                   Los Angeles, CA 90068


                   Armenak Kavcioglu, Esq.
                   Raisin & Kavcioglu
                   16055 Ventura Blvd.
                   Suite 1200
                   Encino, CA 91436


                   Art Department LA
                   2900 Colorado Avenue
                   Santa Monica, CA 90404
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 77 of 110



                   Ascot Limousine Service
                   Post Office Box 601
                   Beverly Hills, CA 90213


                   Assess IT
                   18424 Town Harbour Rd.
                   Cornelius, NC 28031


                   Atlas Cinemas Great Lakes Cinemas 16
                   22624 Lakeshore Blvd
                   Euclid, OH 44123


                   AV Squad, LP
                   7750 Sunset Blvd.
                   Los Angeles, CA 90046


                   Aviron 1601 LLC
                   CT Corporation System
                   818 West Seventh Street, Suite 390
                   Los Angeles, CA 90017


                   Aviron 1701 LLC
                   355 S. Grand Ave., Suite 1450
                   Los Angeles, CA 90071


                   Aviron 1701, LLC
                   355 S. Grand Avenue
                   Suite 1450
                   Los Angeles, CA 90071


                   Aviron 1702 LLC
                   355 S. Grand Ave., Suite 1450
                   Los Angeles, CA 90071
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 78 of 110



                   Aviron 1702, LLC
                   355 S. Grand Ave.
                   Suite 1450
                   Los Angeles, CA 90067


                   Aviron 1704, LLC
                   355 S. Grand Avenue
                   Suite 1450
                   Los Angeles, CA 90067


                   Aviron 1705, LLC
                   355 S. Grand Avenue
                   Suite 1450
                   Los Angeles, CA 90071


                   Aviron 1706, LLC
                   355 S. Grand Avenue
                   Suite 1450
                   Los Angeles, CA 90071


                   Aviron 1801, LLC
                   355 S. Grand Avenue
                   Suite 1450
                   Los Angeles, CA 90071


                   Aviron Capital LLC
                   355 S. Grand Ave., Suite 1450
                   Los Angeles, CA 90071


                   Aviron Capital, LLC
                   355 S. Grand Avenue
                   Suite 1450
                   Los Angeles, CA 90071


                   Aviron Group LLC
                   CT Corporation System
                   818 West Seventh Street, Suite 390
                   Los Angeles, CA 90017
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 79 of 110



                   Barefoot Money Inc.
                   15260 Ventura Blvd, #2100
                   Sherman Oaks, CA 91403


                   Benarroch Productions
                   775 McCarthy vista
                   Los Angeles, CA 90048


                   Bioworld
                   PO Box 674048
                   Dallas, TX 52670


                   BL Entertainment Inc
                   c/o Gelfand Rennart & Feldman
                   360 Hamilton Ave - Ste 100
                   White Plains, NY 10601


                   Bobbie J. Wilson, Esq.
                   Perkins Coie
                   505 Howard Street, Suite 1000
                   San Francisco, CA 94105-3204


                   Bond
                   1157 North Highland Avenue
                   Los Angeles, CA 90038


                   Box
                   900 Jefferson Ave.
                   Redwood City, CA 94063


                   Brenden Theatre Corporation
                   4321 W Flamingo Rd
                   Las Vegas, NV 89103
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 80 of 110



                   Brigade Marketing, LLC
                   116 W 23rd St FL 5
                   New York, NY 10011


                   British Film Institute
                   21 Stephen Street
                   London W1T 1LN
                   UNITED KINGDOM


                   Buddha Jones
                   1741 Ivar Ave.
                   Hollywood, CA 90028


                   Burnham Nationwide Inc.
                   Dept 4680
                   Carol Stream, IL 60122


                   CAC Specialty
                   115 Office Park Drive
                   Birmingham, AL 35223


                   Cairn Special Opportunites Credit Master
                   Credit Master Fund Limited
                   27 Knightsbridge, Belgravia
                   London SW1X 7LY
                   UNITED KINGDOM


                   Cairn Special Opportunities Credit
                     Master Fund Limited
                   27 Knightsbridge
                   LONDON
                   GREAT BRITAIN


                   Canyon Design Group
                   4929 Wilshire Blvd. Suite 500
                   Los Angeles, CA 90010
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 81 of 110



                   Caren Limited
                   The White Cottage, Hammersley Lane
                   Penn Bucks HP10 8HB
                   UNITED KINGDOM


                   Casting Society of America
                   1149 N Gower Street #110
                   Los Angeles, CA 90038


                   Chase Cardmember Service
                   PO Box 6294
                   Carol Stream, IL 60197-6294


                   Cinedigm Digital Funding I, LLC
                   P.O. Box 100346
                   Pasadena, CA 91189


                   Cinemark Theatres
                   Attn: Gary McCain
                   3900 Dallas Pkwy, Suite 500
                   Plano, TX 75093


                   Cinevizion LLC
                   5300 Melrose Ave
                   Los Angeles, CA 90038


                   City of Beverly Hills
                   PO Box 844731
                   Los Angeles, CA 90084


                   Confidential Music, Inc.
                   Attn: Kyle Bianc
                   1236 Euclid Street
                   Apt. 105
                   Santa Monica, CA 90404
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 82 of 110



                   Control Air Conditioning        Service Corpor
                   5200 E. La Palma Ave.
                   Anaheim, CA 92807


                   Copyfree Technology Inc.
                   601 S. Blvd.
                   San Gabriel, CA 91776


                   Corinthia Hotel London
                   10 Whitehall Place
                   London SW1A 2BD
                   UNITED KINGDOM


                   County of Los Angeles
                   Office of the Assessor
                   6120 Bristol Parkway
                   Culver City, CA 90230


                   Create Advertising Group, LLC
                   6022 Washington Blvd.
                   Culver City, CA 90232


                   Creative Impact Agency LLC
                   2000 Avenue of The Stars # 100
                   Los Angeles, CA 90067


                   CT Corporation
                   PO Box 4349
                   Carol Stream, IL 60197


                   Curzon Cinemas Ltd
                   22 Stukeley St, 192-198 Vauxhall
                   Bridge Road 2nd Fl
                   London SW1V 1DX
                   UNITED KINGDOM
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 83 of 110



                   D Squared Films LLC
                   129 S. Irving Blvd.
                   Los Angeles, CA 90004


                   Dave Green
                   24504 Heavenly Ct
                   West Hills, CA 91307


                   David Dinerstein
                   129 S. Irving Blvd.
                   Los Angeles, CA 90004


                   David Hegland
                   2865 312th Street
                   Ellsworth, IA 50075


                   Dawn Hegland
                   2865 312th Street
                   Ellsworth, IA 50075


                   DDA Public Relations
                   192-198 Vauxhall Bridge Road
                   2nd Floor
                   London SW1V 1DX
                   UNITED KINGDOM


                   Deluxe Technicolor Digital Cinema
                   300 S Flower St
                   Burbank, CA 91502


                   Deluxe Technicolor Digital Cinema UK
                   20 Dering Street
                   London W1S 1AJ
                   UNITED KINGDOM
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 84 of 110



                   Digital Cinema Distribution Coalition
                   1840 Century Park E
                   Los Angeles, CA 90067


                   Director's Guild of America, Inc.
                    ("DGA")
                   7920 Sunset Blvd.
                   Los Angeles, CA 90046


                   Dolby Laboratories, Inc.
                   16841 Collections Center Dr
                   Chicago, IL 60693


                   Douglas Emmett 2008, LLC
                   1299 Ocean Ave., Suite 1000
                   Santa Monica, CA 90401


                   Douglas Emmett Management LLC
                   808 Wilshire Blvd, Suite 200
                   Santa Monica, CA 90401


                   Douglas Emmett, LLC
                   9100 Wilshire Blvd., Ste 665E
                   Beverly Hills, CA 90212


                   Douglas W. Dal Cielo, Esq.
                   Burke, Williams & Sorensen LLP
                   60 South Market Street, Suite 1000
                   San Jose, CA 95113


                   Drop Box
                   PO Box 77767
                   San Francisco, CA 94107
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 85 of 110



                   Eduard Chugunov
                   22814 Avenue San Luis
                   Woodland Hills, CA 91364


                   Elevation Pictures Corp.
                   Suite 300
                   166 Pearl Street
                   Toronto, Ontario ONM5H1L
                   Canada


                   Employment Development Department
                   Bankruptcy Group MIC 92E
                   Sacramento, CA 94280-0001


                   Endeavor Content
                   9560 Wilshire Blvd.
                   Beverly Hills, CA 90212


                   Entertainment Partners LLC
                   2950 N. Hollywood Way
                   Burbank, CA 91505


                   Exclusive Artist Management
                   7700 W Sunset Blvd # 205
                   Los Angeles, CA 90046


                   Farrell Ingle
                   1039 Elkgrove Ave #1
                   Venice, CA 90291


                   FedEx
                   P.O. Box 7221
                   Pasadena, CA 91109
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 86 of 110



                   File Keepers LLC
                   6277 East Slauson Ave
                   Commerce, CA 90040


                   FKA Studio Inc.
                   5976 Washington Blvd.
                   Culver City, CA 90232


                   Focus Advisory Services LLC
                   11500 Olympic Blvd., Suite 400
                   Los Angeles, CA 90064


                   Forward Artists LLC
                   7080 Hollywood Blvd # 902
                   Los Angeles, CA 90028


                   Foto-Kem
                   2801 W. Alameda Ave.
                   Burbank, CA 91505


                   Four Seasons Hotel, Los Angeles at Bever
                   300 South Doheny Drive
                   Los Angeles, CA 90048


                   Franchise Tax Board
                   P.O. Box 942857
                   Sacramento, CA 94257-0531


                   Franchise Tax Board
                   P.O. Box 2952
                   Sacramento, CA 95812-2952
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 87 of 110



                   Francois Martin
                   50 West St.
                   New York, NY 10006


                   Frayed Pages Inc.
                   11400 W. Olympic Blvd.,
                   Ste 590
                   Los Angeles, CA 90064


                   GDC Digital Cinema Network (USA), LLC
                   1016 W Magnolia Blvd
                   Burbank, CA 91506


                   George's Garden
                   C/O: Jorge Martinez
                   P.O. Box 69632
                   West Hollywood, CA 90069


                   Global Entertainment Security, Inc
                   3625 E Thousand Oaks Blvd
                   Westlake Village, CA 91362


                   Grace PR, Inc.
                   260 S. Beverly Drive
                   Suite 205
                   Beverly Hills, CA 90212


                   GRANDSON LLC
                   10000 VENICE BLVD
                   CULVER CITY, CA 90232


                   Gravillis Inc
                   4250 Wilshire Blvd,
                   2nd Floor
                   Los Angeles, CA 90010
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 88 of 110



                   Gregory Forston
                   216 S. Oakhurst
                   Beverly Hills, CA 90212


                   Gregory P. Korn, Esq.
                   Kinsella Weitzman Iser Kump et al.
                   808 Wilshire Blvd.
                   3rd Floor
                   Santa Monica, CA 90401


                   Greyscale
                   8952 Ellis Avenue
                   Los Angeles, CA 90034


                   Guardian
                   PO Box 824404
                   Philadelphia, PA 19182


                   Hannah Kadadu
                   9135 Hazen Dr.
                   Beverly Hills, CA 90212


                   Hollywood Software
                   5000 Van Nuys Blvd., Suite 300
                   Sherman Oaks, CA 91403


                   In Sync Plus
                   3530 Wilshire Blvd.
                   Suite 1500
                   Los Angeles, CA 90010


                   Int'l Alliance of Theatrical
                     State Employees ("IATSE")
                   2210 W. Olive Avenue
                   Burbank, CA 91506
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 89 of 110



                   Internal Revenue Service
                   P.O. Box 7346
                   Philadelphia, PA 19101-7346


                   Intuit Inc.
                   2800 E. Commece Center Place
                   Tucson, AZ 85706


                   IPFS Corporation of California
                   P.O Box 100391
                   Pasadena, CA 91189


                   Isabela Chagas Levin
                   1774 N. Beverly Glen Blvd.
                   Los Angeles, CA 90077


                   iSpot.tv
                   15831 NE 8th
                   St #100
                   Bellevue, WA 98008


                   Jason Resnick
                   2810 Sunday Trail
                   Los Angeles, CA 90068


                   Jasper & James Corp
                   2209 5th St
                   Santa Monica, CA 90405


                   Jeffrey Elefterion
                   11516 Marco Place
                   Los Angeles, CA 90066
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 90 of 110



                   Jeffrey Zuschlag
                   1129 S. Oakhurst Dr., Apt 103
                   Los Angeles, CA 90035


                   Jennifer S. Goldestein, Esq.
                   Cypress LLP
                   11111 Santa Monica Blvd.
                   Suite 500
                   Los Angeles, CA 90025


                   Jennifer Stitz
                   PO Box 6322
                   Burbank, CA 91510


                   Jodi Avergun, Esq.
                   Cadwalader, Wickerman & Taft LLP
                   700 Sixth Street, N.W.
                   Washington, DC 20001


                   John Antoni, Esq.
                   Antoni Albus LLP
                   11836 W. Pico Blvd.
                   Los Angeles, CA 90064


                   John Cacavas
                   6551 Olympic Place
                   Los Angeles, CA 90035


                   John Guerrini, Esq.
                   Gaba Guerrini Law
                   8583 Irvine Center Drive
                   Suite 500
                   Irvine, CA 92618


                   Jorge Martinez
                   P.O Box 69632
                   West Hollywood, CA 90069
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 91 of 110



                   Jose Santillan
                   1501 N. Edison Blvd., Apt F
                   Burbank, CA 91505


                   Joshua L. Hedrick, Esq.
                   Hedrick Kring PLLC
                   1700 Pacific Avenue
                   Suite 4650
                   Dallas, TX 75201


                   Judi Becker
                   5633 Blanco Ave.
                   Woodland Hills, CA 91367


                   Junket Productions
                   5 Old Farm Ln
                   Hartsdale, NY 10530


                   Karen Fried & Associates Inc.
                   11619 Acama St.
                   Studio City, CA 91604


                   Katherine t. Kleindienst
                   Kinsella Weitzman Iser Kump et al.
                   808 Wilshire Blvd., 3rd Floor
                   Santa Monica, CA 90401


                   Keely Gillman
                   6147 Colgate Ave.
                   Los Angeles, CA 90036


                   Knight of The Road Productions
                   15 Spinnaker St., #2
                   Marina del Rey, CA 90292
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 92 of 110



                   Kyle A. Janes
                   14987 120th Street
                   Albion, IA 50005


                   Kyle Leonhardt
                   4735 Sepulveda Blvd., #427
                   Sherman Oaks, CA 91403


                   LA Messenger Inc.
                   13351-D Riverside Dr., #672
                   Sherman Oaks, CA 91423


                   Lawrence Piller
                   6608 SW 94th Circle
                   Ocala, FL 34481


                   Leanna Pilosof
                   24848 Wooded Vista
                   West Hills, CA 91307


                   Levene, Neale, Bender, Yoo & Brill LLP
                   10250 Constellation Blvd.
                   Suite 1700
                   Los Angeles, CA 90067


                   Lisa Taback Consulting, Inc.
                   845 Via de la Paz, Suite 1
                   Pacific Palisades, CA 90272


                   Listen First Media
                   381 Park Avenue South
                   Suite 401
                   New York, NY 10016
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 93 of 110



                   Liz Biber
                   1719 S. Crescent Heights Blvd
                   Los Angeles, CA 90035


                   Loeb & Loeb LLP
                   Attn: Scott Edel
                   10100 Santa Monica Blvd.
                   Suite 2200
                   Los Angeles, CA 90067


                   Los Angeles County Tax Collector
                   PO Box 54110
                   Los Angeles, CA 90054-0110


                   Louis Spoto
                   5440 Noble Ave.
                   Sherman Oaks, CA 91411


                   Lowe & Co
                   29500 Heathercliff Rd, #187
                   Malibu, CA 90265


                   Lyric House, LLC
                   3330 Cahuenga Blvd, West
                   Suite 304
                   Los Angeles, CA 90068


                   MAA Releasing LLC
                   355 S. Grand Ave., Suite 1450
                   Los Angeles, CA 90071


                   MAA Releasing, LLC
                   355 S. Grand Avenue
                   Suite 1450
                   Los Angeles, CA 90071
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 94 of 110



                   Maddam Films (Three Seconds) Ltd
                   77 Fortess Road
                   London NW5 1AG
                   UNITED KINGDOM


                   Madman Entertainment Pty Ltd
                   Level 2
                   289 Wellington Parade South
                   East Melbourne, Victoria, 3002
                   AUSTRALIA


                   MALCO THEATRES
                   5851 Ridgeway Center Pkwy
                   MEMPHIS, TN 38120


                   Marcus Theatres Corporation
                   100 East Wisconsin Ave
                   Suite 2000
                   Milwaukee, WI 53202


                   Marketcast LLC
                   5900 Wilshire Blvd, 27th Fl
                   Los Angeles, CA 90036


                   Mary Navarra
                   592 Ramona Ave.
                   Staten Island, NY 10309


                   Mary Pickford Theatre
                   36850 Pickfair St
                   Cathedral City, CA 92234


                   Matthew J. Weitz, Esq.
                   9550 Firestone Blvd., Suite 105
                   Downey, CA 90241
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 95 of 110



                   Media Storm
                   P.O Box 6411
                   Brattleboro, VT 05302


                   Megaplex Theatres
                   9295 South Street
                   Sandy, UT 84070


                   Merlyn Hegland
                   2865 312th Street
                   Ellsworth, IA 50075


                   Michael Hamilton
                   75 Dean Street
                   London W1D 3PU
                   UNITED KINGDOM


                   Microsoft
                   One Microsoft Way
                   Redmond, WA 98052


                   Momentous Insurance Brokerage Inc.
                   5990 Sepulveda Blvd., Suite 850
                   Van Nuys, CA 91411


                   Motion Picture Club
                   P.O Box 970
                   New York, NY 10185


                   Muir Chase Plumbing Co., Inc
                   4530 Brazil Street
                   Los Angeles, CA 90039
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 96 of 110



                   Museum of Modern Art
                   11 West 53 Street
                   New York, NY 10019


                   Nathan Hill
                   3260 Vail Ave
                   Ellsworth, IA 50075


                   National Amusements
                   846 University Avenue
                   PO Box 9108
                   Norwood, MA 02062


                   National Research Group
                   5780 W Jefferson Blvd
                   Los Angeles, CA 90016


                   Network Solutions LLC
                   5335 Gate Parkway
                   Jacksonville, FL 32256


                   New Jersey Dept of Labor and Work Force
                   Division of Employer Accounts
                   PO Box 059
                   Trenton, NJ 08646


                   Newhouse
                   9 East 19th Street, 6th Floor
                   New York, NY 10003


                   Nicholas P. Crowell
                   Sidley Austin LLP
                   787 Seventh Street
                   New York, NY 10019
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 97 of 110



                   Nicola Parish
                   458 1st Street, 1R
                   Brooklyn, NY 11215


                   Noble Entertainment
                   542 N. Irving Blvd.
                   Los Angeles, CA 90004


                   Noriva Captal LLC
                   477 Madison Ave., 6th Floor
                   Attn: Idan Shani
                   New York, NY 10022


                   NORTHGATE CINEMA, INC.
                   3778 Lakewood DR.
                   Greenfield, IN 46140


                   NYS Workers Compensation Board
                   Attn: Finance Office
                   328 State St Rm 331
                   Schenectady, NY 12305


                   Oculus Light Studio, LLC
                   5855 Green Valley Circle
                   Suite 306
                   Culver City, CA 90230


                   Olson Visual, Inc.
                   13000 Weber Way
                   Hawthorne, CA 90250


                   OnDisplay Corporation
                   1015 N. Orange Dr.
                   Los Angeles, CA 90038
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 98 of 110



                   One Diversified, LLC
                   37 Market Street
                   Kenilworth, NJ 07033


                   Pachulski Stang Ziehl & Jones
                   Attn: Jeremy V. Richards
                   10100 Santa Monica Blvd.
                   13th Floor
                   Los Angeles, CA 90067


                   Pacific Design Center 1 LLC
                   8687 Melrose Ave. Suite P1 Parking
                   West Hollywood, CA 90069


                   Paradise Creative, LLC
                   6020 Washington Blvd
                   Culver City, CA 90232


                   Paul Hastings LLP
                   1999 Avenue of the Stars
                   Los Angeles, CA 90067


                   Penske Media Corporation
                   11175 Santa Monica Blvd 9th FL
                   Los Angeles, CA 90025


                   Peter Mastan, Esq.
                   Dinsmore & Shohl LLP
                   550 South Hope Street, Suite 1765
                   Los Angeles, CA 90071


                   Phase 2 Digital Cinema
                   P.O. Box 95000-3760
                   Philadelphia, PA 19195
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 99 of 110



                   Pixelogic Media Partners LLC
                   4000 W. Alameda Ave., Suite 110
                   Burbank, CA 91505


                   PR Collaborative LLC
                   2900 M St NW Ste 200
                   Washington, DC 20007


                   PR Newswire Association LLC
                   G.P.O. Box 5897
                   New York, NY 10087


                   Preston Sadleir
                   1400 N. Fuller, #17
                   Los Angeles, CA 90046


                   Producer WGA Pension Plan
                   2900 W. Alameda Ave., Suite 1100
                   Burbank, CA 91505


                   Purely Receivables Alpha Limited
                   37-41 Mortimer St.
                   London W1T 3JH
                   UNITED KINGDOM


                   Purely Receivables Alpha Limited
                   37-41 Mortimer St.
                   London W1T 3JH
                   UNITED KINGDOM


                   Purely Receivables Alpha Limited
                   37-41 Mortimer St.
                   London W1T 3JH
                   UNITED KINGDOM
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 100 of 110



                   Purely Receivables Alpha Limited
                   37-41 Mortimer St.
                   London W1T 3JH
                   UNITED KINGDOM


                   Purely Receivables Alpha Limited
                   37-41 Mortimer St.
                   London W1T 3JH
                   UNITED KINGDOM


                   Purely Receivables Alpha Limited
                   37-41 Mortimer St.
                   London W1T 3JH
                   UNITED KINGDOM


                   Radar Licensing LLC
                   108 Garfield Place, 3rd Floor
                   Brooklyn, NY 11212


                   REGAL CINEMAS Entertainment, INC.
                   101 E. Blount Ave
                   Knoxville, TN 37920


                   Rizza Schramm
                   133 S. Peck Dr., #103
                   Beverly Hills, CA 90212


                   Rodolfo Gaba, Jr., Esq.
                   Gaba Guerrini Law Corporation
                   8583 Irvine Center Drive, Suite 500
                   Irvine, CA 92618


                   ROGUE PLANET
                   12959 Coral Tree Place
                   Los Angeles, CA 90066
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 101 of 110



                   Ryan Hastings
                   2540 Astral Drive
                   Los Angeles, CA 90046


                   Scott Elias Eddy
                   4143 NW 6 Court
                   Deerfield Beach, FL 33442


                   Scott Meide
                   4446-1 Hendricks Avenue
                   Jacksonville, FL 32207


                   Screen Actors Guild Awards
                   15821 Ventura Blvd., Suite 110
                   Encino, CA 91436


                   Screen Actors Guild Global
                     Rule One ("SGA")
                   5757 Wilshire Blvd., 7th Floor
                   Los Angeles, CA 90036


                   Screen Engine/ASI
                   1925 Century Park East Suite 950
                   Los Angeles, CA 90067


                   Secretary of State
                   300 S. Spring Street
                   Los Angeles, CA 90013


                   Sheila Johnson
                   731 West Rosewood Ct.
                   Ontario, CA 91762
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 102 of 110



                   Shelly Kratzer
                   1002 E. Cottonwood Ct.
                   Ontario, CA 91761


                   Silver Cinemas Acquisition Co
                   PO Box 101874
                   Pasadena, CA 91189


                   SITO Mobile Solutions, Inc
                   P.O. Box 203823
                   Dallas, TX 75320


                   SSI/Advanced Post Services LLC
                   7165 W Sunset Blvd
                   West Hollywood, CA 90046


                   STARWORKS ARTISTS, LLC
                   1125 N. Fairfax Ave. #46309
                   West Hollywood, CA 90046


                   Starz Entertainment LLC
                   1647 Stewart Street
                   Santa Monica, CA 90401


                   State of Delaware
                   P.O. Box 5509
                   Binghamton, NY 13902-5509


                   Stella Creative Artists Ltd
                   Unit 63, Pall Mall Deposit
                   124-128 Barlby Road
                   London W10 6BL
                   UNITED KINGDOM
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 103 of 110



                   Story Fit, Inc.
                   3305 Steck Ave., Suite 275
                   AUSTIN, TX 78757


                   STUDIOCUT, INC.
                   4411 Los Feliz Blvd
                   Los Angeles, CA 90027


                   Swank Motion Picture Inc.
                   10795 Watson Road
                   Saint Louis, MO 63127


                   T/O Printing
                   7810 Solution Center
                   Chicago, IL 60677


                   Talia Sparrow
                   481 Henry Street, Apt 2
                   Brooklyn, NY 11231


                   Tallal, Inc.
                   31510 Anacapa View Drive
                   Malibu, CA 90265


                   TAO PRODUCTIONS, LLC
                   8721 Sunset Blvd
                   Penthouse 8
                   West Hollywood, CA 90069


                   Tarhan Creative Inc.
                   35 Market St., #6A
                   New York, NY 10002
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 104 of 110



                   Taslimi Construction Co., Inc.
                   1805 Colorado Avenue
                   Santa Monica, CA 90404


                   Ted Perez & Associates
                   641 Crestmoore Place
                   Venice, CA 90291


                   TekWorks Inc.
                   13000 Gregg Street
                   Poway, CA 92064


                   Terry Hines & Associates
                   2550 North Hollywood Way, #600
                   Burbank, CA 91505


                   THE DIRECTORS GUILD OF AMERICA
                   110 West 57th Street
                   New York, NY 10019


                   The Only Agency, Inc.
                   20 W 22nd Street
                   Suite 701
                   New York, NY 10010


                   THE SPECIAL TREATS PRODUCTION COMPANY LT
                   Grafton House 2+3
                   Golden Square W1F 9HR
                   UNITED KINGDOM


                   THE VISIONARIES AGENCY LLC
                   8447 Wilshire Blvd
                   Suite 100
                   Beverly Hills, CA 90211
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 105 of 110



                   THE WALL GROUP LA, LLC
                   1801 W. Olympic Blvd
                   Pasadena, CA 91199


                   TicktBox Enterprises LLC
                   7670 Opportunity Road, Suite 250
                   San Diego, CA 92111


                   Time Warner Cable
                   BOX 223085
                   Pittsburgh, PA 15251


                   Tracey Mattingly LLC
                   717 N Highland Ave
                   Suite 9
                   Los Angeles, CA 90038


                   TRAILER PARK, INC.
                   29437 Network Pl.
                   CHICAGO, IL 60673


                   U.S. Securities and Exchange Comm.
                   Attn: Bankruptcy Counsel
                   444 South Flower Street, Suite 900
                   Los Angeles, CA 90071-9591


                   Universal Studios Home Entertainment LLC
                   10 Universal City Plaza 1440/6
                   Universal City, CA 91608


                   USA CINEMA INVESTMENTS HOLDING, INC
                   14951 N Dallas Pkwy, Suite 300
                   Dallas, TX 75254
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 106 of 110



                   Utopia
                   315 W, 39th Street
                   Ste 1003
                   New York, NY 10018


                   Vale Tudo Inc.
                   216 S. Oakhurst
                   Beverly Hills, CA 90212


                   Variety Boys & Girls Club
                   2530 Cincinnati St.
                   Los Angeles, CA 90033


                   Variety Club of Northern California
                   582 Market St Ste 101
                   San Francisco, CA 94104


                   Variety of Southern California
                   4601 Wilshire Blvd., Ste 260
                   Los Angeles, CA 90010


                   VIACOM INTERNATIONAL INC
                   PO BOX 13683
                   NEWARK, NJ 07188


                   Viacom International Inc.
                   1515 Broadway
                   New York, NY 10036


                   Vision Advertising, Inc.
                   6255 W Sunset Blvd
                   # 2201
                   Los Angeles, CA 90027
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 107 of 110



                   Vobile Inc.
                   Dept. LA 23824
                   Pasadena, CA 91185


                   Vonage
                   PO Box 392415
                   Pittsburgh, PA 15251-9415


                   Waggingtail Entertainment Limited
                   119 West 57th street, ste 400
                   New York, NY 10019


                   Washington Post
                   1301 K Street, NW
                   Washington DC, DC 20071


                   Will Rogers Motion Pictures Pioneer Foun
                   6767 Forest Lawn Drive Ste 303
                   Los Angeles, CA 90068


                   William Sadleir
                   9135 Hazen Dr.
                   Beverly Hills, CA 90212


                   Writers Guild of America,
                      West, Inc. ("WGA")
                   7000 West 3rd Street
                   Los Angeles, CA 90048


                   Writers' Guild-Industry Health Fund
                   2900 W. Alameda Ave., Suite 1100
                   Burbank, CA 91505
Case 2:20-bk-18814-BR    Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44   Desc
                        Main Document    Page 108 of 110



                   Yvaniza Abaunza
                   1907 Malcolm Ave
                   Apt. 3
                   Los Angeles, CA 90025


                   Zachary L. Spear, Esq.
                   Buchalter
                   1000 Wilshire Blvd., Suite 1500
                   Los Angeles, CA 90017


                   ZAP ENTERTAINMENT CORP
                   6646 Hollywood Blvd
                   #205
                   Los Angeles, CA 90028


                   Zayo Group
                   1821 30th Street Unit A
                   Boulder, CO 80301
      Case 2:20-bk-18814-BR                      Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                                     Desc
                                                Main Document    Page 109 of 110


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &        FOR COURT USE ONLY
Email Address
Hamid R. Rafatjoo 181564
1800 Avenue of the Stars
12th Floor
Los Angeles, CA 90067
(310) 440-4100 Fax: (310) 691-1367
California State Bar Number: 181564 CA
hrafatjoo@raineslaw.com




     Attorney for:
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
          Aviron Pictures, LLC                                                ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 7

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,    Thomas J. Lynch                                                         , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
       Case 2:20-bk-18814-BR                     Doc 1 Filed 09/29/20 Entered 09/29/20 09:02:44                                                     Desc
                                                Main Document    Page 110 of 110


[Check the appropriate boxes and, if applicable, provide the required information.]
1.      I have personal knowledge of the matters set forth in this Statement because:
            I am the president or other officer or an authorized agent of the Debtor corporation
            I am a party to an adversary proceeding
            I am a party to a contested matter
            I am the attorney for the Debtor corporation
2.a.        The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
            class of the corporation’s(s’) equity interests:
            Aviron Group, LLC - 100%
            c/o CT Corporation System
            818 West Seventh Street, Suite 930
            Los Angeles, CA 90017

  b.        There are no entities that directly or indirectly own 10% or more of any class of the corporation’s equity interest.

September 28, 2020                                                                      By:
Date                                                                                            Signature of Debtor, or attorney for Debtor

                                                                                        Name:         Thomas J. Lynch, Manager
                                                                                                      Printed name of Debtor, or attorney for
                                                                                                      Debtor




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
